Exhibit 10.1

 

 

 

PURCHASE AGREEMENT

by and between

WEBSTER REHAB, LP,

a Texas limited partnership

as Seller,

and

CARTER VALIDUS PROPERTIES, LLC,

a Delaware limited liability company

as Purchaser

 

Premises:

Clear Lake Rehabilitation Hospital Webster, Texas

Date:

April 30, 2014

 

 

 



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Contract”) is made and entered into as of the
Effective Date (as hereinafter defined) by and between WEBSTER REHAB, LP, a
Texas limited partnership (“Seller”), whose principal place of business is
located at 7670 Woodway Drive, Suite 160, Houston, Texas 77063, and CARTER
VALIDUS PROPERTIES, LLC, a Delaware limited liability company (“Purchaser”),
whose principal place of business is located at 4211 West Boy Scout Boulevard,
Suite 500, Tampa, Florida 33607. The “Effective Date” shall be the date the
Title Company (as hereinafter defined) receives an original counterpart of this
Contract signed by both Seller and Purchaser, as evidenced by the Title
Company’s signature hereto.

ARTICLE I

PROPERTY

Section 1.01 Property. Seller hereby agrees to sell and convey to Purchaser, and
Purchaser hereby agrees to purchase from Seller, upon the terms and conditions
set forth herein, the following properties and assets:

(a) That certain tract of real property located in Webster, Texas more
particularly described in Exhibit A attached hereto and made a part hereof for
all purposes, together with all of Seller’s right, title and interest in and to
(i) all and singular the rights and appurtenances pertaining to such real
property, including any easements, and all right, title and interest of Seller
in and to adjacent streets, alleys and rights-of-way, and (ii) any and all
water, oil, gas, mineral rights, water rights or similar rights or privileges
(including tap rights) appurtenant to or used in connection with the ownership
or operation of such real property (all of the foregoing being hereinafter
collectively referred to as the “Real Property”).

(b) All improvements, structures and fixtures now constructed and completed with
respect to and situated on the Real Property, including without limitation that
certain medical facility (estimated but not guaranteed to contain approximately
54,568 square feet of gross building area), and licensed to operate as a
forty-five (45) bed rehabilitation hospital, tougher with all of Seller’s right,
title and interest in all parking areas, loading dock facilities, landscaping
and other improvements, structures and fixtures (all of the foregoing being
hereinafter collectively referred to as the “Improvements”).

(c) All of Seller’s interest in all leases covering all or any portion of the
Real Property and/or the Improvements (collectively, the “Leases”), all security
deposits, prepaid rents and similar prepaid items attributable to periods after
Closing, any receivables attributable to periods after Closing for common area
maintenance, taxes, insurance and/or other items, if any, due and payable under
any lease for all or any portion of the Real Property and/or the Improvements,
and all of Seller’s right, title and interest in all parking agreements, and (to
the extent assignable) all contract and other intangible rights which are

 

1



--------------------------------------------------------------------------------

owned by Seller and are appurtenant to the Real Property and/or the
Improvements, including (to the extent assignable) any rights of Seller in and
to: the license to operate forty five (45) rehabilitation hospital beds; all
roof, HVAC and other warranties issued with respect to the Improvements, if any;
the right to use of the trade name associated with the Improvements (and any and
all derivations of such names to the extent protected by any trademark rights);
all licenses, permits and approvals and any service agreements and other
contracts affecting the Real Property; and telephone exchange numbers associated
exclusively with the Real Property, if any (all of the foregoing being
hereinafter collectively referred to as the “Intangible Property”).

(d) All of Seller’s right, title and interest, if any, in all equipment,
furniture, furnishings, machinery, heating, plumbing, ventilation and air
conditioning systems and equipment, carpet, tile, floor coverings, security
devices, sprinkler systems, supplies, tenant lease files, leasing records,
tenant credit reports, telephone systems, audio systems, keys, surveys, plans
and specifications (whether in cad, electronic or other format), maintenance
equipment and supplies and all other tangible personal property situated on the
Real Property and used in connection therewith or with the Improvements along
with Seller’s interest as lessee in any rented or leased personal property, to
the extent approved by Purchaser (all of the foregoing being hereinafter
collectively referred to as the “Personal Property”).

All of the foregoing items purchased under this Contract are collectively
referred to as the “Property”.

ARTICLE II

PURCHASE PRICE

Section 2.01 Purchase Price. The purchase price (the “Purchase Price”) is an
amount equal to the product of the first twelve (12) months base rent actually
payable (i.e., any months in which rent is deferred under the terms of the Lease
are not included in the twelve month calculation period) by the Operating
Tenant, as hereinafter defined, divided by a capitalization rate of 7.75%. For
example, in the event that base rent for the first twelve months, beginning
after any deferral period under the Lease, is Two Million and No/100 Dollars
($2,000,000), the Purchase Price shall be $25,806,451.61 calculated as the
product of $2,000,000 divided by 7.75%. The Purchase Price will be paid by
Purchaser to Seller at the Closing (as hereinafter defined) in cash or
immediately available wire transfer funds.

Section 2.01 Earnest Money. Purchaser will, within two (2) business days after
the Trigger Date, deposit the amount of TWO HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($250,000.00) as the earnest money hereunder (the “Initial Deposit”),
with Alamo Title Company, 1800 Bering, Suite 150, Houston, Texas 77057,
Attention: David Pitschmann (the “Title Company”). In the event this Contract is
not terminated prior to the end of the Review Period, then no later than two

 

2



--------------------------------------------------------------------------------

(2) business days after the end of the Review Period, Purchaser shall deposit
the amount of TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($250,000.00) (the
“Additional Deposit”) with Title Company. As used herein, the term “Earnest
Money Deposit” means the Initial Deposit and, if made, the Additional Deposit,
together with all interest accrued from time to time thereon. The Earnest Money
Deposit may, at the option of Purchaser, be in the form of cash, certified
check, cashier’s check or other immediately available funds. The Title Company
must hold the Earnest Money Deposit in an interest-bearing account at a
federally insured banking institution acceptable to Purchaser, with all interest
being paid to Purchaser or Seller, as the case may be, in accordance with the
terms of this Contract. At the Closing, the Earnest Money Deposit will be
applied toward the Purchase Price, but otherwise the Earnest Money Deposit will
be held by the Title Company, returned to Purchaser, or delivered to Seller, as
directed by Purchaser and Seller to the Title Company.

ARTICLE III

REVIEW ITEMS

Section 3.01 Survey. Seller shall, within two (2) business days following the
Trigger Date, deliver to Purchaser a copy of Seller’s most recent survey of the
Property (the “Existing Survey”). Within twenty (20) days after satisfaction of
the Completion Condition by Seller’s delivery of the Completion Condition
Documentation to Purchaser, Purchaser shall obtain a new as-built ALTA survey of
the Property and deliver a copy thereof to Seller (the “Updated Survey”), which
Updated Survey shall be prepared by a surveyor licensed in the State in which
the Property is located. Subject to approval of the Updated Survey by Seller,
Purchaser and the Title Company, the legal description of the Real Property
contained in the Updated Survey will be the description of the Real Property
used in the Deed (as hereinafter defined) unless the Land is a platted
subdivision reserve or lot, in which event the lot and block legal description
shall be used.

Section 3.02 Title Review Items. Seller shall obtain and cause to be delivered
to Purchaser within fifteen (15) days after the Trigger Date a ALTA for
commitment for title commitment, issued by the Title Company which shall set
forth the state of title to the Real Property and the Improvements and provide
copies of all title exception documents referred to therein (collectively, the
“Title Commitment”). Purchaser shall, on or before the twenty-fifth (25th) day
after the Trigger Date, deliver to Seller in writing any objections to matters
(other than standard printed exceptions) shown in the Title Commitment and/or on
the Existing Survey. Purchaser’s failure to timely object to any exception set
forth in the Title Commitment or any disclosure made on the Existing Survey
shall be deemed to constitute Purchaser’s approval of all such exceptions and
disclosures and all such exceptions and disclosures shall then become Permitted
Exceptions (as defined herein), for purposes of the Title Commitment and the
approval of the Existing Survey, respectively. If Purchaser timely objects to
any exceptions or matters (that are properly objectionable) set forth in the
Title Commitment or Existing Survey in accordance with the terms and conditions
of this Section 3.02, then Seller shall have the right, but not any obligation,
to attempt to cure, or cause to be cured, any such items which are the subject
of such timely objections within ten (10) days of the date

 

3



--------------------------------------------------------------------------------

Seller receives Purchaser’s objections to such items. Notwithstanding any
provision to the contrary, Purchaser shall not be required to object to any
monetary liens or monetary encumbrances created by or through Seller (or assumed
or affirmatively accepted subject to by Seller), mechanics’ and materialmen’s
liens created by or through Seller, or real property taxes and assessments
existing against the Property and due and payable prior to the Closing Date (as
defined herein), and the parties agree that such items (collectively, the
“Nonpermitted Exceptions”) will be released as of the Closing (as defined
herein). If Seller elects not to cure, or fails to timely respond to any of
Purchaser’s objections, then Seller shall be deemed to have elected not to cure
such item and Purchaser may, within fifteen (15) days thereafter, terminate this
Contract by the delivery to Seller and the Title Company of a written notice of
termination pursuant to this Section 3.02; provided, however, that in the event
that Purchaser timely delivers notice of termination pursuant to this
Section 3.02, the Escrow Agent shall promptly release and return the Earnest
Money Deposit to Purchaser. If Purchaser fails to timely give notice of
termination, it will be deemed to have waived its objection to the disapproved,
uncured item(s), whereupon each such disapproved, uncured item shall then become
a Permitted Exception. Purchaser may obtain an updated Title Commitment from
time to time prior to Closing to determine if there are any additional
exceptions to coverage noted in respect to the Real Property, and upon receipt
thereof (and any instruments of record relating thereto) will deliver a copy
thereof to Seller. If any new matter (not shown on the Existing Survey or
earlier Title Commitment) appears on the Updated Survey or any updated Title
Commitment, Purchaser and Seller shall follow the same objection and cure
timeline and process as set forth above in respect to such matters, with the
dates for objection and the timelines beginning with the date on which the
Purchaser obtained the Updated Survey (or was required to have done so, if
sooner) or obtained the updated Title Commitment, and the parties have the same
rights and remedies for uncured subsequent objections to any such new
objectionable Updated Survey or updated Title Commitment matters as are set
forth above for the initial Existing Survey and original Title Commitment review
by Purchaser.

Section 3.03 Other Review Items. To the extent not previously delivered, Seller
shall, within three (3) business days following the Trigger Date, deliver to
Purchaser (or make available for Purchaser’s review on an electronic,
internet-based server) the items shown on Schedule 3.03 to this Contract, to the
extent in Seller’s possession but only to the extent identified as “Immediate
Delivery Items” thereon. To the extent that the items on Schedule 3.03 are
identified as “Subsequent Delivery Items” they will be delivered to Purchaser
(or made available for Purchaser’s review on an electronic, internet-based
server) within ten (10) business days after they become available to Seller but
in all cases at least five (5) business days before the end of the Review
Period.

Section 3.04 Inspection. Purchaser has the right, at all reasonable times upon
reasonable advance notice to and arrangement with Seller’s designated access
coordination agent(s), to conduct during the Review Period (as hereinafter
defined) on-site non-invasive, non-destructive inspections, physical inspections
and tests of the Property, including, without limitation, the right to enter and
inspect all portions of the Property (subject to the rights of tenants in
possession), to interview tenants and to

 

4



--------------------------------------------------------------------------------

inspect and audit Seller’s books and records that relate to the Property (but
not matters identified by Seller as confidential or proprietary information that
relates to Seller’s business generally, income tax records, records that
inextricably mixed with those of other business of Seller, and attorney-client
privileged materials); provided, however, Purchaser agrees not to materially
interfere with any tenant’s possession and/or Seller’s operations or cause any
damage to the Property. Prior to any such inspections, Purchaser shall cause
Seller to be named as certificate holder on a certificate of insurance showing
that Purchaser has in force a policy of commercial general liability insurance
with limits of at least $2,000,000.00 per occurrence and general aggregate
combined single limits for bodily injury/death and property damage covering all
activities of Purchaser, its agents, servants and representatives on the
Property, and prior to entry onto the Premises by any independent contractor or
consultant engaged by Purchaser, Purchaser shall provide an insurance
certificate of the contractor or consultant evidencing that it has equivalent
minimum general liability insurance coverage in effect. The limits of such
insurance do not limit the liability of Purchaser under this Section. Seller
hereby directs the manager of the Property to cooperate with the reasonable
requests of Purchaser and provide Purchaser with such assistance as Purchaser
reasonably deems appropriate in order to exercise its inspection rights
hereunder. Seller and/or Seller’s representative may be present during
Purchaser’s on-site inspections and tenant interviews. Purchaser shall, at its
expense, repair any damage to the Property caused by Purchaser’s (or its
agents’, servants’, employees, contractors’ or consultants’) inspection or
testing thereof, and shall indemnify, defend and hold harmless Seller from and
against any and all claims, actions, suits, liens, damages, liabilities, losses
and expenses (including, without limitation, reasonable attorneys fees, court
costs and costs to personal property or personal injury to the extent resulting
from any acts performed in exercising Purchaser’s rights under this Article III
(whether directly or through its agents, servants, employees, contractors or
consultants). The obligations of Purchaser herein to indemnify, defend and hold
harmless Seller and repair damage to the Property shall survive any termination
of this Contract for any reason, and (other than repair obligations) survive
Closing (the “Surviving Obligations”).

ARTICLE IV

REVIEW PERIOD

Section 4.01 Review Period. Purchaser has from the Trigger Date until 5:00 p.m.,
Tampa, Florida time, on the thirtieth (30th) day following the Trigger Date
(such time period, the “Review Period”) to review and approve such items and to
conduct such inspections, interviews, tests and audits as Purchaser, in its sole
discretion, deems appropriate, including, but not limited to obtaining
appraisals, surveys, engineering, work and a Phase I Environmental Audit and if
a Phase II Environmental Audit is recommended in the Phase I Environmental
Assessment, a Phase II Environmental Assessment. Purchaser shall also have the
right to interview the Seller’s user group at the Property.

Section 4.02 Waiver Notice. If for any or no reason Purchaser, in its sole and
absolute discretion, is not satisfied with the items to be delivered by Seller
to Purchaser

 

5



--------------------------------------------------------------------------------

under Article III, the results of such inspections, interviews, tests or audits
or any other fact or situation with respect to the Property, then in such event
Purchaser shall have the right to terminate this Contract. If Purchaser fails,
for any or no reason, to deliver Seller written notice (the “Waiver Notice”)
unconditionally waiving this termination right on or before the end of the
Review Period, this Contract shall be deemed automatically terminated.
Purchaser’s failure to deliver the Waiver Notice on or before the expiration of
the Review Period shall be deemed Purchaser’s election to terminate this
Contract under this Section 4.02.

Section 4.03 Termination. If this Contract has been terminated in accordance
with, and subject to the terms of this Article IV, the parties hereto shall
thereupon be relieved of all liabilities and obligations hereunder and the
Earnest Money Deposit shall be refunded fully and promptly to Purchaser. Seller
expressly acknowledges and agrees that, if Purchaser requests the Title Company
to return the Earnest Money Deposit as a result of Purchaser’s election to
terminate this Contract under Section 4.02, then the Title Company shall have no
obligation to independently determine whether Purchaser has the right to receive
the Earnest Money Deposit, and the Title Company may rely solely upon the
written instructions set forth in any written notice delivered by Purchaser from
and after such election, without the joinder, approval or consent of Seller.
Purchaser will promptly return to Seller any due diligence materials delivered
by Seller.

Section 4.04 Seller’s Obligation to Remove Liens. Notwithstanding Purchaser’s
delivery of a Waiver Notice, or anything else to the contrary in this Contract,
Seller must remove at or prior to the Closing any mortgages and mechanics and
materialmen liens created, suffered or incurred by, through or under Seller
against the Property.

Section 4.05 Service Contracts. Seller agrees that all service and maintenance
contracts (collectively, the “Service Contracts”) must be terminated by Seller
on or before the Closing Date unless Purchaser otherwise elects, by written
notice prior to the end of the Review Period, to assume same; provided, however,
Seller has no obligation to terminate any Service Contracts which cannot be
terminated, without cause and without any termination fee, on thirty (30) or
less days’ notice. The Service Contracts exclude management and leasing
agreements, all of which must be terminated by Seller, at Seller’s sole cost, on
or before the Closing Date.

ARTICLE V

GOOD AND MARKETABLE TITLE

Section 5.01 At the Closing, Seller will convey fee simple title to the Real
Property and the Improvements to Purchaser by Special Warranty Deed and title to
the Personal Property and the Intangible Property by the Bill of Sale (as
hereinafter defined), free and clear of any and all Nonpermitted Exceptions;
subject, however, to the following (collectively, the “Permitted Exceptions”):

(a) General real estate taxes for the year in which the Closing occurs and
subsequent years not yet due and payable.

 

6



--------------------------------------------------------------------------------

(b) To the extent not comprising Nonpermitted Exceptions and to the extent
Purchaser’s proper and timely objection thereto has not been waived or deemed
waived by Purchaser pursuant to Section 3.02 hereof: all easements,
restrictions, rights-of-way, party wall agreements, encroachments, covenants,
reservations, agreements, leases, tenancies, licenses, conditions and other
encumbrances or matters affecting all or any portion of the Property to the
extent (i) reflected as exceptions in the Title Commitment (other than the
standard printed exceptions on Schedule B to the Title Commitment) and not
timely and properly objected to by Purchaser pursuant to Section 3.02 hereof;
(ii) reflected on the Survey, as recertified, and not timely and properly
objected to by Purchaser pursuant to Section 3.02 hereof; and/or (iii) created
by or consented and agreed to in writing by Purchaser prior to or at the
Closing.

(c) The rights of tenants, as tenants only, under unrecorded written leases
delivered by Seller to Purchaser prior to the Closing.

Section 5.02 Owner Policy. At the Closing, Purchaser must be able to obtain (for
issuance in the ordinary course of the Title Company’s business after Closing),
at Seller’s sole cost and expense for the base policy premium only, a standard
ALTA Owner Policy of Title Insurance (the “Owner Policy”) issued by the Title
Company in Purchaser’s favor in the amount of the Purchase Price, insuring
Purchaser’s fee simple title to the Real Property and the Improvements subject
only to the Permitted Exceptions and the standard printed exceptions shown in
the Title Commitment (Purchaser may obtain such available endorsements and
extended coverage as it may desire at Purchaser’s sole cost).

ARTICLE VI

CLOSING

Section 6.01 Closing. Subject to satisfaction or waiver of the Conditions
Precedent to Closing set forth in Section 9.05 of this Contract, the purchase
and sale of the Property (the “Closing”) will be held through escrow at the
offices of the Title Company and will occur at 11:00 a.m. Tampa, Florida time on
the earlier of the date which is: (i) fifteen (15) days after the end of the
Review Period (the “Closing Date”) but in no event later than sixty (60) days
after satisfaction or waiver of the Conditions Precedent to Closing set forth in
Section 9.05 of this Contract (the “Outside Date”). In the event the closing
does not occur on or before the Outside Date, then this Contract shall be null
and void with no further obligations between the parties, except with respect to
those obligations that expressly survive termination.

Section 6.01 Seller’s Obligations. At the Closing, Seller shall execute and
deliver to Purchaser, and/or cause the execution and delivery by all parties
other than Purchaser of, the following with respect to the Property:

(a) That certain special warranty deed (the “Deed”) in the form attached hereto
as Exhibit B and made a part hereof for all purposes.

 

7



--------------------------------------------------------------------------------

(b) That certain blanket conveyance, bill of sale, assignment and assumption
agreement (“Bill of Sale”) in the form attached hereto as Exhibit C and made a
part hereof for all purposes.

(c) That certain assignment and assumption of leases (the “Lease Assignment”) in
the form attached hereto as Exhibit D and made a part hereof for all purposes to
the extent that any leases are being assigned.

(d) That certain affidavit (the “FIRPTA Affidavit”) in the form attached hereto
as Exhibit E and made a part hereof for all purposes.

(e) That certain tenant estoppel certificate (the “Tenant Estoppel Certificate”)
in the form attached hereto as Exhibit F and made a part hereof for all purposes
from the Operating Tenant (as hereinafter defined) (the “Required Estoppel”).
The Tenant Estoppel Certificate, in order to be effective, must be dated no
earlier than thirty (30) days prior to the Closing Date. The Tenant Estoppel
Certificate must be completed to reflect the terms of the Operating Lease. As a
condition to Closing, the Tenant Estoppel Certificate must not, unless expressly
waived by Purchaser in writing, disclose the following (“Unacceptable
Exceptions”): any material defaults or other matters reasonably unacceptable to
Purchaser. The completed form of the Tenant Estoppel Certificate must be
prepared by Seller and submitted to Purchaser, for Purchaser’s review and
reasonable approval (only for compliance with the requirements of this paragraph
and not adding additional certification matters), prior to delivery to the
Operating Tenant. Purchaser shall deliver any comments to the completed Tenant
Estoppel Certificate within three (3) business days following receipt thereof,
failing which such completed Tenant Estoppel Certificate shall be deemed
approved. Seller agrees to use all reasonable efforts to obtain and deliver to
Purchaser the Required Estoppel no later than the third (3rd) business day prior
to the Closing Date. Seller will not be in default for failure to deliver the
Required Estoppel (or for delivery of a Required Estoppel that contain
Unacceptable Exceptions) and Purchaser’s sole recourse for such failure will be
to terminate this Contract, release the parties from any further obligations
hereunder (except Surviving Obligations), and receive the Earnest Money Deposit.
Each party shall be entitled to extend the Closing Date (by giving written
notice of extension to the other party at or prior to then-scheduled Closing)
for up to fifteen (15) days if the Required Estoppel has not been obtained, in
order to allow Seller additional time to attempt to obtain the Required
Estoppel.

(f) Original counterparts (to the extent available in the possession of Seller,
or if not, then copies) of all Leases, lease files (including all
correspondence, applications and credit reports), operating agreements,
reciprocal easement agreements, options, warranties, guarantees, permits and
other agreements related to the Property, including all modifications,
supplements or amendments to each of the foregoing.

 

8



--------------------------------------------------------------------------------

(g) All landlord keys and security devices (including access codes) to the
Property that are in the possession of Seller.

(h) To the extent necessary to permit the Title Company to remove any exception
in the Owner Policy for mechanics’ and materialmen’s liens and general rights of
parties in possession, an affidavit as to debts and liens and parties in
possession executed by Seller, made to the Title Company and in a form
reasonably acceptable to the Title Company, along with such other items
reasonably required by the Title Company, including any instruments necessary in
order for the Title Company to give extended coverage.

(i) Seller’s certification that to the best of Seller’s knowledge, all
representations and warranties made by Seller under this Contract are true,
complete and correct in all material respects as of the Closing Date (if
accurate or, if not accurate, a description of the basis for such inaccuracy).
An updated rent roll certified by Seller to be true, complete and correct in all
material respects to the best of Seller’s actual knowledge.

(j) That certain tenant notification letter (the “Tenant Letter”) in the form
attached hereto as Exhibit G and made a part hereof for all purposes.

(k) Appropriate evidence of Seller’s authority to consummate the transactions
contemplated by this Contract as may be required by the Title Company.

(l) Original counterparts of the Closing Statement; and

(m) Estoppel certificates, in form and substance reasonably satisfactory to
Purchaser, from all parties to any declarations, business park covenants or
other agreements materially affecting all or any portion of the Property, each
to the extent designated by Purchaser during the Review Period and in
substantially the form attached hereto as Exhibit I and made a part hereof.
Seller will not be in default for failure to deliver such estoppel certificates
and Purchaser’s sole recourse for such failure will be to terminate this
Contract and receive the Earnest Money Deposit.

(n) Subordination and nondisturbance agreement in a form attached hereto as
Exhibit N or another form reasonably acceptable to Purchaser and Tenant.

Section 6.02 Purchaser’s Obligations. At the Closing, Purchaser shall deliver
the Purchase Price to Escrow Agent to deliver to Seller in cash or by wire
transfer of immediately available funds, and shall execute and deliver to Escrow
Agent to deliver to Seller the following with respect to the Property:

(a) The Tenant Letter.

 

9



--------------------------------------------------------------------------------

(b) Appropriate evidence of Purchaser’s authority to consummate the transactions
contemplated by this Contract as may be required by the Title Company.

(c) The Lease Assignment.

(d) The Bill of Sale.

Section 6.03 Management Transition/Warranties. From and after the date hereof,
Seller will provide Purchaser with copies of all current income and expense
reports concerning the Property as and when received by Seller. Seller agrees
that Purchaser may contact Seller and its managing agent to obtain copies of and
to discuss any income and expense reports prepared for the Property and to
discuss the operation of the Property. Seller shall use its commercially
reasonable efforts to obtain at Closing the consents of the issuers of any roof
warranties and all other warranties affecting the Property, if any of the same
exist and are then in effect (without any representation or warranty by Seller
that any such warranties exist), to the assignment of such roof warranties and
all other warranties at Closing from Seller to Purchaser, including by making
property management personnel available at reasonable times and after reasonable
notice for inspections of the roof by such roof warranty issuers and the other
issuers of the other warranties and executing such documents as reasonably
necessary to assign any such warranties to Purchaser. Seller shall be
responsible for any fees, including but not limited to, inspection fees assessed
by the warranty issuers to give such consents, together with the cost of any
repairs or replacements required by any warranty issuer as a condition to
delivery of its consent.

Section 6.04 Possession. Possession of the Property must be delivered by Seller
to Purchaser at the Closing, subject only to the Permitted Exceptions.

Section 6.05 Due Diligence Costs. Purchaser will pay its own costs in conducting
its due diligence activities.

ARTICLE VII

CLOSING ADJUSTMENTS

Section 7.01 General Prorations. The following will be apportioned at the
Closing:

(a) Rents, if any, as and when collected (the term “rents” as used in this
Contract including base rent, percentage rent, common area maintenance, parking,
tax, insurance and other payments due and payable under any Lease for all or any
portion of the Improvements, together with all sales and other taxes thereon)
and all other income generated by all or any portion of the Property, including
parking revenue. There will be no proration of rents accrued but not collected
as of the Closing Date; however, Seller shall be entitled to receive such rents
to the extent collected or received by Seller or Purchaser after the Closing.

 

10



--------------------------------------------------------------------------------

(b) Taxes and other assessments (including personal property taxes on the
Personal Property) applicable to the Property. Special assessments certified by
any municipal utility district or other taxing authority prior to the Closing
Date must be paid in their entirety by Seller at or before the Closing, except
to the extent such assessments are payable in installments, in which event they
shall be prorated between the parties. If the tax rate or assessed valuation or
both have not yet been fixed, the proration shall be based on a good faith
estimate as to the amount of such taxes for the current year after consideration
of the tax rate and/or assessed valuation last fixed; provided that the parties
hereto agree that to the extent the actual taxes for the current year differ
from the amount so apportioned at the Closing, the parties hereto will make all
necessary adjustments by appropriate payments between themselves following the
Closing, and this provision shall survive delivery of the Deed.

(c) Payments under any Service Contracts, if any, which pursuant to Section 4.05
Purchaser has agreed to assume at the Closing.

(d) Gas, electricity and other utility charges, if any, to be apportioned on the
basis of the last meter reading.

In making such apportionments, Purchaser will receive credit for all rents and
other income paid with respect to the day of the Closing, and Purchaser will be
charged for taxes and other expenses incurred with respect to the day of the
Closing. All apportionments are to be subject to post-closing adjustments as
necessary to reflect later relevant information not available at the Closing and
to correct any errors made at the Closing with respect to such apportionments;
provided, however, that such apportionments shall be deemed final and not
subject to further post-closing adjustments if no such adjustments have been
requested in writing after a period of sixty (60) days from such time as all
necessary information is available to make a complete and accurate determination
of such apportionments. All apportionments (regardless of whether all relevant
information has been received or errors have been made) are final and not
subject to further post-closing adjustment one (1) year following the Closing
Date, unless the party requesting further apportionment of an item can prove
actual knowing misrepresentation or fraud in regard to such item and brings an
action therefor within the applicable statute of limitations.

Section 7.02 Specific Prorations. Anything hereinabove contained to the contrary
notwithstanding:

(a) Notwithstanding any provision in this Contract to the contrary, in the event
that the tenant under the Leases is responsible for paying any of the items
which are to be prorated, then there shall only be a proration to the extent
that the tenant under such Leases does not pay for the same (excluding by reason
of any voluntary release of such tenant obligation granted by Purchaser after
Closing).

 

11



--------------------------------------------------------------------------------

(b) At the Closing, all discounts for the prepayment of any taxes paid at the
Closing shall be prorated. Seller shall retain and be entitled to receive any
tax refunds issued after Closing to the extent applicable to the period prior to
the Closing. Seller may not initiate nor demand Purchaser initiate or continue
any litigation to collect such tax refunds. There will be no proration of any
insurance related expenses, it being agreed that Purchaser will obtain its own
insurance coverage as of the Closing Date.

(c) As to gas, electricity and other utility charges in Seller’s name, Seller
may on written notice to Purchaser on or before the Closing Date elect to pay
one or more of said items accrued to the date hereinabove fixed for
apportionment directly to the person or entity entitled thereunto and to the
extent Seller so elects, such item shall not be apportioned hereunder, and
Seller’s obligation to pay such item directly in such case shall survive the
delivery of the Deed; provided, however, that Seller will not take any action or
fail to take any action which would result in the cessation or termination of
utility service to the Property.

(d) Seller and Purchaser agree that all rents received by Purchaser after the
Closing from any tenant after reasonable costs of collection, if any, incurred
by Purchaser shall be applied first to current rentals owed (or imminently owed)
by such tenant, and then to delinquent rentals, if any, owed by such tenant in
the inverse order of their maturity, and Purchaser will deliver to Seller any
such delinquent rentals owed Seller and received following the Closing. For a
period of six (6) months following the Closing, Purchaser shall use reasonable
efforts to collect for Seller any rental payments past due as of the Closing or
due subsequent to Closing for a period prior to Closing, from tenants who were
tenants as of the Closing; provided, however, Purchaser shall not be required to
declare a lease default or institute any legal action in any court against any
tenant. Seller will deliver to Purchaser, within five (5) business days
following receipt, any rents received by Seller after the Closing and
attributable to the period from and after the Closing. From and after the sixth
(6th) month following the Closing Date, Seller shall have the right to pursue
reasonable collection remedies against any tenant owing delinquent rentals owed
Seller, provided that (i) Seller shall notify Purchaser of its intent to
institute any collection remedy or proceeding not less than fifteen (15) days
prior to the institution thereof, and (ii) Seller shall in no event institute
any proceeding to evict or dispossess a tenant from the Property. Purchaser may,
by written notice to Seller within ten (10) days of receipt of Seller’s notice
of intent to institute collection remedies or proceedings, restrict Seller from
collecting such delinquent rentals, but only if Purchaser first pays Seller such
delinquent rentals in exchange for Seller’s assignment to Purchaser of all of
Seller’s rights and causes of action with respect thereto.

 

12



--------------------------------------------------------------------------------

(e) At the Closing, Seller shall credit to the account of Purchaser against the
Purchase Price (i) any security deposit reflected as being made under any leases
executed with respect to the Property or otherwise actually collected by Seller,
together with all interest, if any, which must be paid thereon to any tenant
thereunder; and (ii) all prepaid rents and other charges paid in advance by any
tenants of the Property and attributable to the period from and after the
Closing; and in each case, the Lease Assignment shall provide for Purchaser’s
assumption of the obligation to return any such sums (and, if applicable,
interest thereon) to the extent same are so credited, but not otherwise. If any
security deposits are in the form of a letter of credit, Seller must deliver to
Purchaser at Closing the original letter of credit, together with all
assignment/transfer documentation (fully executed and bank authenticated, as
applicable) and assignment/transfer fees required by the issuing entity to cause
same to be reissued to Purchaser immediately following the Closing.

(f) Leasing commissions and tenant improvement expenses relating to lease
agreements pertaining to the Property shall be apportioned between the parties
as follows:

(i) All such expenses relating to leases executed before the Trigger Date, and
which are not contingent on renewal or expansion of any such Lease after the
Trigger Date, shall be the sole obligation of Seller and shall be paid in full
by Seller (regardless of whether any portion of such expenses may not otherwise
become due until after the Closing Date), on or before the Closing Date and, if
Purchaser fails to receive reasonably acceptable evidence of such payment
(together with the release of any lien applicable thereto), the unpaid portion
shall be credited against the Purchase Price.

(ii) All such expenses relating to Leases executed before the Trigger Date,
which are solely payable with respect to and contingent upon renewal of any such
Lease or expansion into additional space by the tenant under any such Lease
after the Closing Date shall be the sole obligation of Purchaser, provided such
expenses are disclosed in the Leases and commission agreements delivered to
Purchaser during the Review Period. Any such expenses not so disclosed shall
render Seller liable for any such expenses and, if Purchaser fails to receive
reasonably acceptable evidence of payment (together with the release of any lien
applicable thereto) on or before the Closing, Purchaser will receive a credit
therefor against the Purchase Price.

(iii) Any such expenses relating to Leases executed between the Trigger Date and
Closing shall be borne by Seller and, if Purchaser fails to receive reasonably
acceptable evidence of payment (together with the release of any lien applicable
thereto) on or before the Closing, Purchaser will receive a credit therefor
against the Purchase Price.

Section 7.03 Transaction Costs. Seller shall be responsible for (a) all
attorneys fees and expenses, if any, of counsel to Seller; (b) all documentary
stamp, transfer,

 

13



--------------------------------------------------------------------------------

surtax and excise taxes payable upon the transfer of the Property and/or
recordation of the Deed under Texas laws; (c) the cost of the base premium for
the Owner Policy; (d) one-half (1/2) of any escrow and other charges of the
Title Company/Escrow Agent; (e) the cost of the Updated Survey obtained by
Purchaser prior to Closing not to exceed $5,000; and (f) any costs of
performance of any obligations of Seller under this Contract (mandatory or
discretionary) unless such costs are specifically allocated to Purchaser herein.
Purchaser shall be responsible for (a) all attorneys’ fees and expenses, if any,
of counsel to Purchaser; (b) one-half (1/2) of any escrow and other charges of
Title Company/Escrow Agent; (c) any costs and expenses in connection with
obtaining financing for the purchase of the Property, including, without
limitation, any recordation or transfer taxes required to be paid upon the
recordation of any deed of trust, mortgage or other security agreement executed
and recorded in connection with such financing; (e) any costs for any
endorsements or extended coverage requested by Purchaser or its lender to the
Owner Policy, if available, and (f) any costs of performance of any obligations
of Purchaser under this Contract (mandatory or discretionary) unless such costs
are specifically allocated to Seller herein.

Section 7.04 Brokerage Commissions. Purchaser represents to Seller that
Purchaser has not engaged the services of any broker, finder or other agent in
regard to this Contract. Purchaser hereby agrees to indemnify Seller and hold
Seller harmless against all liability, loss, cost, damage and expense
(including, but not limited to, attorneys’ fees and court costs, including any
appeal that may be filed) which Seller shall ever suffer or incur because of any
claim by any broker, finder, or other agent, excluding Broker, whether or not
meritorious, for any fee, commission or other compensation with respect hereto
resulting from the acts of Purchaser. Seller represents to Purchaser that Seller
has not engaged the services of any real estate broker, finder or other agent in
regard to this Contract. Seller hereby agrees to indemnify Purchaser and hold
Purchaser harmless against all liability, loss, cost, damage and expense
(including, but not limited to, attorneys’ fees and court costs, including any
appeal that may be filed) which Purchaser shall ever suffer or incur because of
any claim by any broker, finder, or other agent, whether or not meritorious, for
any fee, commission or other compensation with respect hereto resulting from the
acts of Seller. This provision shall survive Closing.

Section 7.05 Survival. The terms of this Article shall survive the termination
of this Contract and the Closing and delivery of the Deed.

ARTICLE VIII

TERMINATION AND REMEDIES

Section 8.01 Purchaser’s Default. If Purchaser defaults under this Contract and
such default continues uncured for a period of five (5) business days after
Seller gives Purchaser written notice of such default or, if sooner, until
Closing (but no such notice and opportunity to cure shall be required for breach
of Purchaser obligations due to be performed at Closing and the same shall
immediately allow Seller’s remedies), then Purchaser shall be in material breach
and Seller shall be entitled, as Seller’s sole and exclusive remedy, to
terminate this Contract by giving

 

14



--------------------------------------------------------------------------------

written notice to Purchaser before Purchaser has in fact cured such default,
whereupon Seller shall be entitled to receive the Earnest Money Deposit and the
Escrow Agent shall deliver the Earnest Money Deposit to Seller. Seller and
Purchaser acknowledge and agree that delivery of the Earnest Money Deposit shall
be deemed liquidated damages for Purchaser’s breach of this Contract, it being
further agreed that the actual damages to Seller in the event of such breach are
impractical to ascertain and the Earnest Money Deposit is a reasonable estimate
thereof. Seller has no right to specifically enforce Purchaser’s obligations
under this Contract nor to seek or otherwise collect any actual, out-of-pocket,
lost profit, punitive, consequential, treble, or other damages from or against
Purchaser; provided, however, that, notwithstanding the foregoing, Seller may
additionally enforce Purchaser’s liability for the indemnity, defense, hold
harmless and physical repair obligations of Purchaser expressly set forth in
this Contract. In no event shall any officer, director, agent or employee of
Purchaser or its partners be personally liable for any of Purchaser’s
obligations under this Contract or the documents to be delivered at the Closing.

Section 8.02 Seller’s Default. If Seller defaults under this Contract and such
default continues uncured for a period of five (5) business days after Purchaser
gives Seller written notice of such default or, if sooner, until Closing (but no
such notice and opportunity to cure shall be required for breach of Seller
obligations due to be performed at Closing and the same shall immediately allow
Purchaser’s remedies), then Seller shall be in material breach and Purchaser
shall be entitled, as Purchaser’s sole and exclusive remedies, to either
(a) terminate this Contract upon written notice to Seller and to request the
Title Company to return the Earnest Money Deposit, together with all accrued
interest thereon, to Purchaser, or (b) pursue an action to enforce specific
performance of Seller’s obligations under this Contract. If for any reason
Seller fails, neglects, refuses or otherwise defaults in the performance of any
covenant contained in this Contract, Purchaser may, as its sole and exclusive
remedies, either (i) elect in writing to terminate this Contract whereupon
Escrow Agent shall return the Earnest Money Deposit to Purchaser and Seller will
refund any portion of the Earnest Money Deposit disbursed to Seller by Escrow
Agent, if applicable, and the parties shall be relieved of all further
obligations hereunder, except those which expressly survive termination of this
Contract; or (ii) seek specific performance of Seller’s obligations hereunder.
Notwithstanding the foregoing, if Purchaser’s remedy of specific performance is
not available to Purchaser because of Seller conveying or mortgaging the
Property to a third party prior to the Closing Date, then upon Purchaser’s
termination of this Contract pursuant to clause (i) hereof Purchaser shall be
entitled to recover liquidated damages from Seller in an amount equal to Net
Consideration received by the Seller for wrongful sale of the Property or
wrongful mortgage of the Property to such third party. The term “Net
Consideration” shall mean the positive difference of (A) the purchase price or
mortgaged proceeds actually received by Seller for the sale of the Property to a
third party prior to the Closing Date net of any and all closing expenses
incurred by Seller in connection with the sale, less (B) the Purchase Price plus
all costs and expenses that Purchaser would reasonably be projected to have
incurred in connection with acquiring the Property. The amount of the Earnest
Money Deposit so refunded under this Section 8 shall not act as an offset to any
damages actually suffered by the Purchaser due to Seller’s default under this
Contract.

 

15



--------------------------------------------------------------------------------

ARTICLE IX

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 9.01 Seller’s Representations. Seller hereby represents and warrants to
Purchaser except as set forth in that certain schedule (the “Disclosure
Schedule”) attached hereto as Exhibit H and made a part hereof for all purposes,
as follows:

(a) Seller is a duly organized, validly existing limited partnership in good
standing under the laws of the State of Texas and is authorized to conduct
business in the State of Texas. This Contract has been duly authorized, executed
and delivered by Seller, and is and at the time of the Closing will be a legal,
valid and binding obligation of Seller enforceable against Seller in accordance
with its terms.

(b) Seller has received no written notice of any (and, to Seller’s actual
knowledge, there is no) current, proposed or threatened eminent domain or
similar proceeding, or private purchase in lieu of such proceeding, which would
affect the Property in any way whatsoever.

(c) Seller has not received any written notice of a claim that the Property does
not comply with any federal, state, county, city or any other laws, ordinances,
rules and regulations, including, but not limited to, those relating to
environmental, zoning, land use and division, building, fire, health and safety
matters, of any government or any agency, body or subdivision thereof bearing on
the construction of the Improvements and on the operation, ownership or use of
the Property (collectively, “Applicable Laws”), which noncompliance Seller has
not cured.

(d) Seller has received no written notice of any pending or threatened,
litigation which does or would affect the Property or Seller’s ability to
fulfill all of its obligations under this Contract. Except as set forth in the
Disclosure Schedule, there are no outstanding claims on Seller’s insurance
policies which claims relate to the Property.

(e) Seller has delivered to Purchaser true and complete copies of all Leases. To
Seller’s knowledge, no default or breach exists on the part of any tenant under
the Leases. Seller as landlord has fully completed all construction obligations
and all tenant improvements specified in the Leases to be the responsibility of
the landlord thereunder and has paid all tenant improvement costs, allowances
and leasing commissions applicable thereto and no such costs are payable at any
time hereafter. Seller has not received any notice of any default or breach on
the part of the landlord under any of the Leases, nor, to Seller’s knowledge,
does there exist any default or breach on the part of the

 

16



--------------------------------------------------------------------------------

landlord thereunder. No Lease grants any tenant any right to purchase all or any
portion of the Property. There are no agreements of Seller (or any other party,
to Seller’s knowledge) which would require the payment of a leasing commission
by the landlord upon any renewal or expansion of an existing Lease or new Lease
executed or otherwise exercised after the Trigger Date. There are no pending
contracts for the sale of all or any portion of the Property.

(f) Except as disclosed to Purchaser, there are no Service Contracts or other
written agreements for services, supplies or materials affecting the use,
operation or management of the Property. Seller has delivered to Purchaser true,
complete and correct copies of all Service Contracts.

(g) Seller has not received any written notice concerning any alleged violation
of any applicable environmental law, rule or regulation which remains uncured.

(h) Purchaser has no obligation to continue to employ any persons presently
employed by Seller at the Property.

(i) Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as defined in the Internal Revenue Code (“Code”)), and is not
subject to the provisions of Sections 897(a) or 1445 of the Code related to the
withholding of sales proceeds to foreign persons.

Section 9.02 Purchaser’s Representations. Purchaser hereby represents and
warrants to Seller, as of the date hereof and as of the Closing Date, as
follows:

(a) Purchaser is a Delaware limited liability company, duly organized, validly
existing and in good standing under the laws of its organization, and has all
requisite power and authority to carry on its business as now conducted. This
Contract constitutes a valid and binding obligation of Purchaser enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

(b) Purchaser has the capacity and complete authority to enter into and perform
this Contract, and no consent, approval or other action by any person or entity
(other than the person signing this Contract on behalf of Purchaser and any
approval to be obtained by Purchaser during the Review Period) will be needed
thereafter to authorize Purchaser’s execution and performance of this Contract.

Section 9.03 Discovery. If either Seller or Purchaser discovers, prior to or at
the Closing, that any representation or warranty of the other party is false,
misleading or inaccurate in any material respect, the discovering party may, at
its option, terminate this Contract and the parties hereto shall be relieved of
all liabilities and obligations hereunder and (a) if Purchaser is the
discovering party, Purchaser shall be entitled to the immediate return of the
Earnest Money Deposit, together with all accrued interest thereon, and to pursue
its remedies under Section 8.02 of this Contract; and (b) if Seller is

 

17



--------------------------------------------------------------------------------

the discovering party, Seller shall be entitled to pursue its remedies under
Section 8.01 of this Contract. If the discovering party elects to proceed to
Closing such party cannot later bring a claim against the other as to such
discovered matter. Representations and warranties under this Article IX shall
fully survive the Closing and the delivery of the Deed, but to the extent that
neither Seller nor Purchaser has made any claim as to the breach of any such
representation or warranty within two (2) years after the Closing Date, such
representations and warranties will terminate and be of no further force and
effect.

Section 9.04 Operating Covenants. Seller agrees to operate and maintain the
Property prior to the Closing in a manner consistent with its current operating
procedures, and shall not, without the prior written consent of Purchaser, do
any of the following:

(a) Enter into any contract (other than leases which are subject to clause
(b) below) that will not be fully performed by Seller on or before the Closing
Date or that will not be susceptible of cancellation by Purchaser on or after
the Closing Date upon thirty (30) days or less prior written notice, without
cost or liability to Purchaser, or amend, modify or supplement any existing
contract (other than leases which are subject to clause (b) below) or agreement
in any material respect.

(b) Enter into any new lease or amend, modify, supplement or terminate any
existing lease. Seller agrees that, after the Review Period, Purchaser shall
have the right, without Seller’s consent, to enter into new leases affecting all
or any portion of the Property, as long as any such lease will only take effect
from and after the Closing Date. Seller agrees to reasonably cooperate with
Purchaser’s leasing efforts.

(c) Fail to maintain its current insurance covering Seller’s interest in the
Property or advise Purchaser promptly of the occurrence of any fire or other
casualty affecting the Property.

(d) Sell, assign or create any right, title or interest whatsoever in or to the
Property (including any so-called “back-up” contracts which are expressly
prohibited) or create any voluntary lien, thereon from and after the date of the
Title Commitment, other than liens or encumbrances noted in the Title
Commitment, without promptly discharging same or otherwise complying with the
terms of Section 4.04.

(e) Intentionally take any action which would have the effect of violating any
of the representations and warranties of Seller contained in this Contract.

Section 9.05 Conditions Precedent. Purchaser is not obligated to perform under
this Contract unless all of the following conditions precedent are satisfied (or
waived in writing by Purchaser) and are otherwise true and correct as of the
Closing Date:

(a) All of Seller’s representations and warranties are true and correct in all
material respects.

 

18



--------------------------------------------------------------------------------

(b) Seller has performed all of its covenants, agreements, and obligations under
this Contract in all material respects and is otherwise not in default.

(c) Seller has delivered all (i) Required Estoppels in compliance with
Section 6.02(e) and the SNDA required by Section 6.02(n).

(d) There have not been adverse changes in the matters reflected in the Title
Commitment, the Survey, the rent roll, the operating statements, leasing market
studies or the other items delivered to, or reviewed by, Purchaser hereunder
since the date of delivery, approval or review, as applicable, of such items
(except to reflect those items approved or otherwise created in writing by
Purchaser) which adverse changes, collectively, result in a material adverse
change in condition relative to this purchase and sale transaction as a whole.

(e) All of the following shall have occurred (or such requirements shall have
been waived in writing by Purchaser) (collectively, the “Principal Closing
Conditions”):

(i) Seller shall have fully completed construction of those certain improvements
strictly in accordance with the plans and specifications (the “Plans and
Specifications”) attached hereto as Exhibit K and incorporated herein by
reference, which completion shall be evidenced and conclusively established by a
certificate of occupancy (“CO”) issued by the applicable governing authority of
the jurisdiction where the Property is located and issuance of a certificate of
completion issued by the project architect, Ascension Group Architects
(collectively, the “Completion Condition” and “Completion Condition
Documentation”, respectively);

(ii) Seller shall have received and provided Purchaser copies of all required
licenses, permits, certifications and other approvals necessary to operate the
Premises as a rehabilitation hospital containing no less than forty-five
(45) beds (the “Permit Condition”);

(iii) the term of that certain Lease Agreement (the “Operating Tenant Lease”) to
be executed and dated                      (the “Lease Effective Date”) by and
between Heartland Rehabilitation Hospital LLC, a Delaware limited liability
company (“Operating Tenant”), as “Tenant” therein, and Seller, as “Landlord”
therein, the minimum terms of the Operating Lease are attached hereto as Exhibit
L, shall have commenced, with Operating Tenant having commenced operations at
the Property, being obligated to pay rent in accordance with the Operating
Tenant Lease and having paid rent for a period of no less than one (1) month
(the “Operating Tenant Minimum Operating Term Condition”) (the Required Estoppel
in acceptable form under this Contract shall satisfy the

 

19



--------------------------------------------------------------------------------

Operating Tenant Minimum Operating Term Condition as long as six months pass
from the date certified therein by the Operating Tenant for the commencement of
the term of the Operating Lease); and

(f) Seller has performed all of its covenants, agreements, and obligations under
this Contract in all material respects and is otherwise not in default beyond
any applicable notice and cure period required by the terms of Section 8.02
hereof.

(g) Notwithstanding the generality of the foregoing, Seller shall use good faith
efforts to satisfy all of the foregoing conditions precedent (and will perform
its obligations under this Contract so as not to cause a material default that
results in failure of any condition precedent). If any of the foregoing
conditions precedent (other than the Principal Closing Conditions) is not
satisfied by Closing, then Purchaser may waive one or more of such conditions
precedent, extend the Closing Date for one period of up to an additional thirty
(30) days, or terminate this Contract, in any such event by written notice to
Seller. If Purchaser elects to close, Purchaser will be deemed to have waived
any conditions actually known by Purchaser to be unsatisfied at the Closing. If
Purchaser elects to terminate, the Earnest Money Deposit shall be immediately
returned to Purchaser and that shall be the sole remedy of Purchaser unless
failure of the condition is also a default by Seller in which event Purchaser’s
remedies shall be as set forth in Section 8.02 hereof.

(h) The documentation to be delivered by Seller establishing satisfaction of the
Principal Closing Conditions is herein collectively called the “Satisfaction
Documentation.” Seller shall notify Purchaser in writing (the “Satisfaction
Notice”) when it believes it has delivered all required Satisfaction
Documentation to establish satisfaction of the Principal Closing Conditions. If
Purchaser does not notify Seller in writing within thirty (30) days after
Purchaser’s receipt of the Satisfaction Notice that there is specific required
Satisfaction Documentation that Seller has not delivered, then Purchaser shall
be deemed to have accepted that the Closing Conditions have been satisfied and
the date of satisfaction of the Closing Conditions shall be deemed to have
occurred on the date of the Satisfaction Notice for all purposes of this
Contract. If Purchaser timely notifies Seller of undelivered Satisfaction
Documentation that in fact has not been delivered, then the date of satisfaction
of the Closing Conditions for purposes of this Contract shall be the date on
which Seller delivers the last item of such missing Satisfaction Documentation
accompanied by a notice from Seller that the delivery of such last item or item
satisfy the Closing Conditions

(i) In the event that a Completion Condition Documentation (to reflect
satisfaction of the Completion Condition per paragraph (1) of Section 9.05(e)(i)
hereof) is not delivered on or before twenty-four (24) months after the
Effective Date or waived in writing by Purchaser in Purchaser’s sole and
absolute discretion, then this Contract shall automatically terminate and be of
no further force and effect and the parties shall be relieved of any further
liability with respect to this Contract, except for Surviving Obligations.

 

20



--------------------------------------------------------------------------------

(j) In the event that the remainder of the Principal Closing Conditions have not
been satisfied on or before thirty (30) months following receipt of CO or waived
in writing by Purchaser in Purchaser’s sole and absolute discretion, then this
Contract shall automatically terminate and be of no further force and effect and
the parties shall be relieved of any further liability with respect to this
Contract, except for Surviving Obligations.

Section 9.06 Post-Closing Claim. If: (i) Purchaser makes a claim against Seller
with regard to a representation or warranty which expressly survives Closing,
(ii) Purchaser makes such claim within the two (2) year time period set forth in
Section 9.03 above, and (iii) Purchaser obtains a final and non-appealable
judgment against Seller which remains unpaid for a period of thirty (30) days,
then Seller agrees that Purchaser shall have the right to trace the Purchase
Price to the extent necessary to satisfy such claim. Seller represents to
Purchaser that Seller has (or will prior to distribution of any such disposition
proceeds) provide written notice to Seller’s partners, shareholders and members
(and, if such partners, shareholders and members are entities whose sole
material asset is their respective interest in Seller, their respective members,
partners and affiliates) of this tracing provision. Seller acknowledges and
agrees that Purchaser has relied and has the right to rely upon the foregoing in
connection with Purchaser’s consummation of the transaction set forth in this
Contract.

ARTICLE X

NOTICES

Section 10.01 Notices. Any notice, demand or other communication which may or is
required to be given under this Contract must be in writing and must be:
(a) personally delivered; (b) transmitted by United States postage prepaid mail,
registered or certified mail, return receipt requested; (c) transmitted by
reputable overnight courier service, such as Federal Express; or (d) transmitted
by legible facsimile (with answer back confirmation) to Purchaser and Seller as
listed below. Except as otherwise specified herein, all notices and other
communications shall be deemed to have been duly given on (i) the date of
receipt if delivered personally, (ii) two (2) business days after the date of
posting if transmitted by registered or certified mail, return receipt
requested, (iii) the first (1st) business day after the date of deposit, if
transmitted by reputable overnight courier service, or (iv) the date of
transmission with confirmed answer back if transmitted by facsimile, whichever
shall first occur. A notice or other communication not given as herein provided
shall only be deemed given if and when such notice or communication and any
specified copies are actually received in writing by the party and all other
persons to whom they are required or permitted to be given. Purchaser and Seller
may change its address for purposes hereof by notice given to the other parties
in accordance with the provisions of this Section, but such notice shall not be
deemed to have been duly given unless and until it is actually received by the
other parties. Notices hereunder shall be directed as follows:

 

21



--------------------------------------------------------------------------------

If to Purchaser: Carter Validus Properties, LLC, a Delaware limited liability
company 4211 W. Boy Scout Blvd., Suite 500 Tampa, FL 33607 Attention: John E.
Carter Telephone: (813) 263-5312 Facsimile: (813) 287-0397 Email:
jcarter@cvreit.com With a copy to: GrayRobinson, P.A. 201 North Franklin Street,
Suite 2200 Tampa, FL 33602 Attention: Stephen L. Kussner, Esquire Telephone:
(813) 273-5296 Facsimile: (813) 273-5145 Email:
stephen.kussner@gray-robinson.com If to Seller: Webster Rehab, LP c/o Medistar
Corporation 7670 Woodway, Suite 160 Houston, Texas 77063 Attention: Robert Hodge
Telephone: (713) 266-8990 Facsimile: (713) 977-7177 Email: Bob@Medistarcorp.com
With a copy to: Medistar Corporation 7670 Woodway, Suite 160 Houston, Texas
77063 Attention: Greg Aclin Telephone: (713)266-8990 Facsimile: (713) 977-7177
Email: grega@medistarcorp.com

Notwithstanding the foregoing, any notices delivered by one party to the other
party under Article IV may be sent by facsimile and will be deemed given as of
the date and time shown on the confirmation slip generated by the sender’s
facsimile machine. Purchaser’s counsel may deliver any notice required or
otherwise permitted to be given by Purchaser hereunder with the same effect as
if given directly by Purchaser.

ARTICLE XI

RISK OF LOSS

Section 11.01 Minor Damage. In the event of “minor” loss or damage [being
defined for the purpose of this Contract as damage to the Property such that the
Property could be repaired or restored, in the opinion of an architect mutually
acceptable to Seller

 

22



--------------------------------------------------------------------------------

and Purchaser (with any fees, costs or expenses pertaining to such opinion to be
borne equally by Purchaser and Seller), to a condition substantially identical
to that of the Property immediately prior to the event of damage at a cost equal
to or less than $250,000 and which would not permit any tenant to terminate its
Lease, neither Seller nor Purchaser shall have the right to terminate this
Contract as to the Property due to such damage but Seller shall, at Seller’s
option as expressed to Purchaser in writing, either (a) reduce the Purchase
Price by an amount equal to the cost to repair such damage, or (b) repair and
restore the damaged portion of the Property to a condition substantially
identical to that which existed immediately prior to the occurrence of such
damage and in either such event Seller shall retain all of Seller’s right, title
and interest to any claims and proceeds Seller may have with respect to any
casualty, rental loss and other insurance policies relating to the Property. If
Seller elects to repair and restore the damaged portion of the Property, Seller
shall act promptly and diligently to complete such repairs in a good and
workmanlike manner and shall complete such repairs prior to the Closing Date if
reasonably possible. If it is not reasonably possible to complete such repairs
prior to the Closing Date, the parties will nonetheless proceed to the Closing,
but Seller must give Purchaser a credit equal to the remaining cost to complete
such repairs.

Section 11.02 Major Damage. In the event of a “major” loss or damage (being
defined as any loss or damage which is not “minor” as defined hereinabove),
Purchaser shall have the option of terminating this Contract by written notice
to Seller, in which event Seller and Purchaser shall thereupon be released from
any and all liability hereunder. If Purchaser elects not to terminate this
Contract, Purchaser and Seller shall proceed with the Closing, provided Seller
shall assign all of Seller’s right, title and interest to any claims and
proceeds Seller may have with respect to any casualty, rental loss and other
insurance policies relating to the Property, and Purchaser shall receive a
credit against the Purchase Price in an amount equal to the aggregate amount of
any deductible(s) under the insurance policies assigned to Purchaser, together
with the uninsured portion of any such damage.

Section 11.03 Vendor and Purchaser Risk. Except as set forth in Section 11.01
and Section 11.02, Seller shall bear the full risk of loss until Closing. Upon
the Closing, full risk of loss with respect to the Property shall pass to
Purchaser.

Section 11.04 Condemnation. If before the Closing any condemnation or eminent
domain proceedings are threatened or initiated against all or any portion of the
Property and, in the reasonable opinion of Purchaser, such condemnation or
eminent domain proceedings would materially interfere with the current use of
the Property, then Purchaser may terminate this Contract upon written notice to
Seller and Seller and Purchaser shall thereupon be released from any and all
further liability hereunder. If Purchaser does not elect to terminate this
Contract within ten (10) business days after receipt of written notice of the
commencement of any such proceedings, or if, in the reasonable opinion of
Purchaser, such condemnation or eminent domain proceedings would not materially
interfere with Seller’s current use of the Property, Seller shall assign to
Purchaser at the Closing all rights and interest of Seller in and to any
condemnation awards payable or to become payable on account of such condemnation
or eminent domain proceedings.

 

23



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 Entire Agreement; Confidentiality. This Contract constitutes the
entire agreement between the parties hereto and supersedes any prior
understanding, letter of intent or written or oral agreements between the
parties concerning the Property.

Section 12.02 No Rule of Construction. This Contract has been drafted by both
Seller and Purchaser and no rule of construction shall be invoked against either
party with respect to the authorship hereof or of any of the documents to be
delivered by the respective parties at the Closing.

Section 12.03 Multiple Counterpart; Governing Law. This Contract may be executed
in multiple counterparts each of which shall be deemed an original but together
shall constitute one and the same instrument, and shall be construed and
interpreted under the laws of the State in which the Property is located
(without regard to conflicts of laws) and all obligations of the parties created
hereunder are performable in the City and County in which the Property is
located.

Section 12.04 Attorneys’ Fees. In the event of any litigation or other
proceeding brought by either party hereunder, the prevailing party shall be
entitled to recover its attorneys’ fees and costs of suit.

Section 12.05 Interpretation. This Contract shall, unless otherwise specified
herein, be subject to the following rules of interpretation: (a) the singular
includes the plural and the plural the singular; (b) words importing any gender
include the other genders; (c) references to persons or entities include their
permitted successors and assigns; (d) words and terms which include a number of
constituent parts, things or elements, including the terms Improvements,
Permitted Exceptions, Personal Property, Intangible Property and Property, shall
be construed as referring separately to each constituent part, thing or element
thereof, as well as to all of such constituent parts, things or elements as a
whole; (e) references to statutes are to be construed as including all rules and
regulations adopted pursuant to the statute referred to and all statutory
provisions consolidating, amending or replacing the statute referred to;
(f) references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments thereto or changes therein entered into in
accordance with their respective terms; (g) the words “approve” or “consent” or
“agree” or derivations of said words or words of similar import mean, unless
otherwise expressly provided herein or therein, the prior approval, consent, or
agreement in writing of the person holding the right to approve, consent or
agree with respect to the matter in question, and the words “require” or
“judgment” or “satisfy” or derivations of said words or words of similar import
mean the requirement, judgment or satisfaction of the person who may make a
requirement or exercise judgment or who must be satisfied, which approval,
consent, agreement, requirement, judgment or satisfaction shall, unless
otherwise expressly provided herein or therein, be in the sole and absolute
discretion of the person holding the right to approve, consent or agree or who
may make a requirement or judgment or who must be satisfied; (h) the words

 

24



--------------------------------------------------------------------------------

“include” or “including” or words of similar import shall be deemed to be
followed by the words “without limitation”; (i) the words “hereto” or “hereby”
or “herein” or “hereof” or “hereunder,” or words of similar import, refer to
this Contract in its entirety; (j) references to sections, articles, paragraphs
or clauses are to the sections, articles, paragraphs or clauses of this
Contract; and (k) numberings and headings of sections, articles, paragraphs and
clauses are inserted as a matter of convenience only and shall not affect the
construction of this Contract. Seller acknowledges that Seller’s obligations
with respect to any covenant, indemnity, representation or warranty under this
Contract which expressly survives the Closing shall be considered a “liability”
for purposes of any member or other distribution limitation imposed under the
organizational laws applicable to Seller and/or its members, shareholders and
partners.

Section 12.06 Exhibits. The exhibits attached hereto shall be deemed to be an
integral part of this Contract.

Section 12.07 Modifications. This Contract cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought. Any such modification need not be joined in by the Title
Company.

Section 12.08 Reporting Person. Purchaser and Seller hereby designate the Title
Company as the “reporting person” pursuant to the provisions of Section 6045(e)
of the Internal Revenue Code of 1986, as amended.

Section 12.09 Time of Essence. Time is of the essence to both Seller and
Purchaser in the performance of this Contract, and they have agreed that strict
compliance by both of them is required as to any date and/or time set out
herein, including, without limitation, the dates and times set forth in Article
IV of this Contract. If the final day of any period of time set out in any
provision of this Contract falls upon a Saturday, Sunday or a legal holiday
under the laws of the State in which the Property is located, then and in such
event, the time of such period shall be extended to the next day which is not a
Saturday, Sunday or legal holiday.

Section 12.10 Confidentiality. Purchaser and Seller shall hold, and shall cause
and their respective employees and representatives to hold, in strict
confidence, and Purchaser and Seller shall not disclose, and shall prohibit
their respective employees and representatives from disclosing, to any other
person without the prior written consent of the other party, (a) the terms of
this Contract and the Property, including the existing lease and sublease
thereon, (b) any of the information in respect of the Property delivered to or
for the benefit of Purchaser whether by its employees and representatives
(“Purchaser’s Representatives”) or Seller or its respective employees and
representatives (“Seller’s Representatives”), and (c) the identity of any direct
or indirect owner of any beneficial interest in Seller or Purchaser.
Notwithstanding anything contained in this Contract to the contrary, the parties
obligations under clauses (a), (b) and (c) of the immediately preceding sentence
shall survive the Closing and not be merged therein. Notwithstanding anything to
the contrary hereinabove set forth, the parties may disclose

 

25



--------------------------------------------------------------------------------

such information (i) on a need-to-know basis to its employees, agents,
consultants, members of professional firms serving it or potential lenders,
investors, consultants and brokers, on a confidential basis, such terms of the
Contract as are customarily disclosed to such parties in connection with similar
acquisitions, (ii) as may be required in order to comply with applicable laws,
rules or regulations or a court order or as may be required for any disclosure
or filing requirements of the Securities and Exchange Commission, the Securities
Act of 1933, as amended (the “Securities Act”), the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules promulgated thereunder or
any authority governing disclosure filings required by applicable law, rules or
regulations, including but not limited to the disclosure of any lease, including
any amendments, modifications, extensions or renewals thereto and any collateral
material used in connection with a public offering of securities by Purchaser or
(iii) to the extent that such information is a matter of public record. By
Seller’s execution of this Contract, Seller hereby confirms its agreement to
indemnify, defend and hold Purchaser free and harmless from and against any and
all problems, conditions, losses, costs, damages, claims, liabilities, expenses,
demands or obligations (including reasonable attorneys’ fees, expenses and
disbursements), of any kind or nature whatsoever, arising out of Seller’s breach
of this Section.

Section 12.11 Trigger Date. The “Trigger Date” is the first date that occurs
after all of the Principal Closing Conditions have been satisfied or waived in
writing by the Purchaser or such earlier date as selected by Purchaser in
Purchaser’s sole discretion. If the Principal Conditions are not satisfied or
waived in writing by Purchaser on or before thirty (30) months from the receipt
of the Certificate of Occupancy or if the Completion Condition Documentation is
not delivered on or before twenty four (24) months from the Effective Date, then
this Contract shall be null and void with no further obligations between the
parties, except with respect to those obligations that expressly survive
termination.

Section 12.12 Memorandum of Purchase Contract. The parties agree that upon
execution of this Contract by the last of Seller and Purchaser, the parties will
enter into a Memorandum of Purchase Contract (the “Memorandum”) that shall be
recorded by Purchaser following the Effective Date of this Contract. The
Memorandum shall be in substantially the same form attached hereto as Exhibit M.

Section 12.13 Property Level Financial Information. Seller acknowledges that
Purchaser is, or may elect to assign all of its right, title and interest in and
to the Contract to, a company that is subject to the requirements of the
Exchange Act and/or the Securities Act (a “Registered Company”) promoted by the
Purchaser or to an affiliate of a Registered Company (a “Registered Company
Affiliate”). In the event Purchaser is a Registered Company or Purchaser’s
assignee under the Contract is a Registered Company or a Registered Company
Affiliate, the Registered Company will be required to make certain filings with
the U.S. Securities and Exchange Commission (“SEC”) required under SEC Rule 3-14
of Regulation S-X (the “SEC Filings”) that relate to previous fiscal years for
the Property and/or the tenant and subtenant. To assist the Registered Company
with the preparation of the SEC Filings, Seller agrees to, and shall, provide
Purchaser and the Registered Company with financial information regarding the

 

26



--------------------------------------------------------------------------------

Property and/or the Operating Tenant (and any subtenants, if any) for the years
requested by Purchaser, the Registered Company, and/or Purchaser’s or the
Registered Company’s auditors. Such information may include, but is not limited
to, bank statements, operating statements, general ledgers, cash receipts
schedules, invoices for expenses and capital improvements, insurance
documentation, and accounts receivable aging related to the Property and/or the
tenant and subtenant (“SEC Filing Information”). Seller shall deliver the SEC
Filing Information requested by Purchaser, the Registered Company and/or
Purchaser’s or the Registered Company’s auditors prior to the expiration of the
Review Period, and Seller agrees to cooperate with Purchaser, the Registered
Company and Purchaser’s or the Registered Company’s auditors regarding any
inquiries by Purchaser, the Registered Company and Purchaser’s or the Registered
Company’s auditors following receipt of such information, including delivery by
Seller of an executed representation letter prior to Closing in form and
substance requested by Purchaser’s or the Registered Company’s auditors
(“Representation Letter”). A sample Representation Letter is attached to the
Contract as Exhibit J; however, Purchaser’s and/or the Registered Company’s
auditors may require additions and/or revisions to such letter following review
of the SEC Filing Information provided by Seller. Seller consents to the
disclosure of the SEC Filing Information in any SEC Filings by the Registered
Company. Seller’s obligations under this Section 12.11 shall survive the Closing
and not be merged therein.

Section 12.14 Seller’s Patriot Act Disclosure/Representation. Purchaser
represents that neither Seller nor any of Seller’s affiliates, nor any of their
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers, directors, representatives or agents is,
nor will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business (“Classified Persons”) under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and Seller will not assign this Contract to, contract with or otherwise engage
in any dealings or transactions or be otherwise associated with such Classified
Persons. Any permitted assignee of this Contract is deemed to make this
representation upon acceptance of an assignment of this Contract.

Section 12.15 Tax-Deferred Exchange. Either Seller or Purchaser may consummate
the sale of the Property as part of a so-called like kind exchange (the
“Exchange”) pursuant to §1031 of the Internal Revenue Code of 1986, as amended,
provided that (i) all costs, fees, and expenses attendant to the Exchange shall
be the sole responsibility of the party consummating the Exchange; (ii) the
Closing shall not be delayed or affected by reason for the Exchange nor shall
the consummation or accomplishment of the Exchange be a condition precedent or
condition subsequent to Seller’s obligations and covenants under this Agreement;
(iii) neither Purchaser nor Seller shall be required to (1) acquire or hold
title to any real property other than the

 

27



--------------------------------------------------------------------------------

Property for purposes of consummating the Exchange, (2) have its rights under
this Agreement, including (without limitation) those that survive Closing,
affected or diminished in any manner, or (3) be responsible for compliance with
or be deemed to have warranted to the other party that the Exchange in fact
complies with §1031 of the Internal Revenue Code of 1986, as amended.

Section 12.16 Deposit. Notwithstanding any provision in this Agreement to the
contrary, whenever in this Agreement the Deposit is to be returned to Purchaser,
the Escrow Agent shall return the entire Deposit less One Hundred Dollars
($100.00) which shall be paid to Seller as consideration for the execution of
this Purchase Agreement.

Section 12.17 Assignment. Purchaser shall have the right to assign all or any
portion of its rights and obligations under this Agreement to any entity
resulting from a merger or consolidation with Purchaser or any organization
purchasing substantially all of (i) Purchaser’s assets, (ii) any entity
succeeding to substantially all of the business and assets of Purchaser,
(iii) any subsidiary, affiliate or parent of Purchaser, (iv) any entity
controlling, controlled by or under common control with Purchaser or (v) any
entity resulting from the reorganization of Purchaser outside of a bankruptcy
reorganization. In such event, Purchaser shall notify Seller of such transfer.
For purposes of this Purchase Agreement, “control” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership or voting
securities, by contract, or otherwise.

[SEE SIGNATURES ON THE FOLLOWING PAGES]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract has been executed by Purchaser and Seller as
of (but not necessarily on) the date and year first above written.

 

WITNESSES: PURCHASER: CARTER VALIDUS PROPERTIES, LLC, a Delaware limited
liability company

/s/ Elizabeth Fay

Print Name: Elizabeth Fay By:

/s/ Lisa Collado

 

/s/ Anatalia Sanchez

Print Name:

Title:

Lisa Collado

Vice President

Print Name: Anatalia Sanchez SELLER: WEBSTER REHAB, LP, a Texas limited
partnership

By:     Webster Rehab GP, LLC, a Texas limited liability         company, its
general partner

/s/ Larry W. Vaile

Print Name: Larry W. Vaile By:

/s/ Robert M. Hodge

/s/ Greg Aclin

Print Name:

Title:

Robert M. Hodge

Vice President

Print Name: Greg Aclin

 

29



--------------------------------------------------------------------------------

TITLE COMPANY JOINDER

The Title Company joins herein in order to evidence its agreement to perform the
duties and obligations of the Title Company set forth herein and the
accompanying escrow instructions and to acknowledge receipt, as of the date set
forth below, of an original counterpart of this Contract signed by Seller and
Purchaser. The Title Company acknowledges that any demand made by Purchaser for
the return of the Earnest Money Deposit received on or before the last day of
the Review Period need not be joined in by Seller in order to be effective.

Date: April 30, 2013

 

Alamo Title Company By:

/s/ David W. Pitschmawn

Name:

David W. Pitschmawn

Title:

Sr. V.P. / Co-Counsel

 

30



--------------------------------------------------------------------------------

SCHEDULE 3.03

LIST OF CERTAIN REVIEW ITEMS

TENANT INFORMATION

All of the below Tenant information items are “Subsequent Delivery Items” for
purposes of the Contract:

 

1. Rent Roll – Rent roll including square footage, lease term, base rent and
scheduled rent escalations.

 

2. Lease Documents – All leases, lease addendum, lease amendments, subleases,
commencement verification letters, and any other letter agreements related
thereto.

 

3. Recent Leasing Activity – Copies of any and all proposals or letters of
intent submitted to or received from existing or prospective tenants within the
past six months.

 

4. Tenant Financial Statements.

OPERATING INFORMATION

 

5. Operating Statements – Monthly and YTD operating statements for the Operating
Tenant the period from and after commencement of operations by Tenant on the
Premises. (This is included in “Subsequent Delivery Items” for purposes of the
Contract)

 

6. Operating Budget – Current year’s operating and capital budget(s) for the
Operating Tenant for each year of Operating Tenant’s operations on the Premises.
(This is included in “Subsequent Delivery Items” for purposes of the Contract)

 

7. Service Contracts – Copies of all service, maintenance, leasing, management,
and other contracts or agreements to be assumed by Purchaser at closing, if any
(Note - Seller discloses that it does not expect there to be any Service
Contracts to deliver or for Purchaser to assume). (This is included in
“Immediate Delivery Items” for purposes of the Contract)

 

8. Tax Bills from and after commencement of construction of the improvements set
forth on the Plans and Specifications. (This is included in “Subsequent Delivery
Items” for purposes of the Contract)

BUILDING INFORMATION

 

9.

Property Condition Reports – All third party reports in Seller’s possession
assessing the physical and structural condition of the Property and Property

 

Schedule 3.03 - 1



--------------------------------------------------------------------------------

  components including, without limitation: Engineering, Structural,
Seismographic, Geotechnical, Mechanical, Roof, Environmental, Fire/Life/Safety,
Air Quality Investigations; and ADA reports. (These items are included in
“Subsequent Delivery Items” for purposes of the Contract, except to the extent
any of the same are available on the Trigger Date and if any do exist on the
Trigger Date then they are Immediate Delivery Items)

 

10. As-Built Building Plans – Comprehensive set of “As-Built” plans including
all specialty plan subsets: Architectural, Structural, Mechanical, Plumbing,
Electrical, Roof, and Landscape plans. (These are included in “Subsequent
Delivery Items” for purposes of the Contract)

 

11. Active T.I. Plans – Comprehensive set of plans, specifications, construction
contracts, and agreements for all tenant improvement or other construction
projects currently underway or committed to at the Property. (This is included
in “Subsequent Delivery Items” for purposes of the Contract, except to the
extent any of the same are available on the Trigger Date and if any do exist on
the Trigger Date then they are “Immediate Delivery Items”)

 

12. Certificates of Occupancy – Copies of certificates of occupancy for the
building shell(s) and all demised tenant spaces. (This is included in
“Subsequent Delivery Items” for purposes of the Contract)

 

13. Operating Permits, Licenses & Certifications – Copies of all licenses,
permits, certifications, and other authorizations required for onsite operations
including, without limitation, Sprinkler Certification(s), Fire Alarm
Certification(s), Elevator Permits, Boiler Permit(s), Generator Permit(s),
Infra-red Electrical Test(s), Fire Pump Permit(s), UST Permit(s), Back-Flow
Certification(s); Swing Stage License(s), etc. (These are included in
“Subsequent Delivery Items” for purposes of the Contract, except to the extent
that one or more of the same are available on the Trigger Date, and if any do
exist on the Trigger Date then they are “Immediate Delivery Items”)

 

14. Elevator & HVAC Maintenance Logs – All historical periodic Elevator & HVAC
maintenance reports, including comprehensive inventory of all mechanical systems
units stating manufacturer, make/model, capacity, age, condition, and estimated
remaining useful life, but not more than those applicable to the two (2) years
preceding Closing (or the shorter period since being placed in service). (These
are included in “Subsequent Delivery Items” for purposes of the Contract)

 

15. Warranties & Guaranties – All active warranties and guaranties for products
installed and workmanship performed on the project. (These are included in
“Subsequent Delivery Items” for purposes of the Contract, except to the extent
that one or more of the same are available on the Trigger Date, and if any do
exist on the Trigger Date then they are “Immediate Delivery Items”)

 

Schedule 3.03 - 2



--------------------------------------------------------------------------------

16. Personal Property – Inventory of personal property to be transferred to
Purchaser, if any. (These are included in “Subsequent Delivery Items” for
purposes of the Contract, except to the extent that one or more of the same are
available on the Trigger Date, and if any do exist on the Trigger Date then they
are “Immediate Delivery Items”)

MISCELLANEOUS OTHER INFORMATION

The following items are included in “Subsequent Delivery Items” for purposes of
the Contract, except to the extent that one or more of the same are available on
the Trigger Date, and if any do exist on the Trigger Date then they are
“Immediate Delivery Items”:

 

17. Violations – Copies of any notices of violations from any agency or entity
having public or private jurisdiction over the Property.

 

18. Litigation – List of all litigation pending against the Property or the
Seller relating to the Property.

 

19. Insurance Documents – Current certificate of property insurance and
certificate of liability insurance.

Title Commitment and Existing Survey will be obtained and/or delivered in
accordance with the terms of the Contract.

 

Schedule 3.03 - 3



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

A - 1



--------------------------------------------------------------------------------

EXHIBIT B

SPECIAL WARRANTY DEED

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED is made and entered into as of the      day of
            , 201   by                             , a                     
                     (“Grantor”), whose mailing address is
                            ,                     ,             ,         , to
                    , a                              (“Grantee”), whose mailing
address is                                         . Wherever used herein, the
terms “Grantor” and “Grantee” shall include all of the parties to this
instrument and their successors and assigns.

W I T N E S S E T H:

GRANTOR, for and in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, has granted, bargained, sold and conveyed, and by these presents
does hereby grant, bargain, sell and convey to Grantee the following described
land situate and being in          County,          (the “Property”), to wit:

SEE EXHIBIT “A” ATTACHED HERETO AND MADE A PART HEREOF

TOGETHER WITH all the tenements, hereditaments and appurtenances thereunto
belonging or in anywise appertaining, including, but not limited to, any and all
rights and appurtenances (including easements, if any) pertaining to such real
property and all right, title and interest of Grantor, if any, in and to
adjacent streets, alleys and rights of way and any and all water, water rights
or similar rights or privileges and all oil, gas and other mineral interests, if
any, owned by Grantor with respect to the real property described in Exhibit
“A”.

THIS CONVEYANCE is subject to those matters set forth on Exhibit “B” attached
hereto and made a part hereof (the “Permitted Exceptions”).

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anywise belonging, unto the said Grantee and its
successors and assigns forever, subject to the Permitted Exceptions; and Grantor
does hereby bind itself and its successors and assigns, to WARRANT AND FOREVER
DEFEND, all and singular

 

B - 1



--------------------------------------------------------------------------------

the said Property unto the said Grantee and its successors and assigns, against
every person whomsoever lawfully claiming or to claim the same or any part
thereof, by, through or under Grantor, but not otherwise, subject, however, to
the Permitted Exceptions.

IN WITNESS WHEREOF, Grantor has hereunto set its hand and seal as of the day and
year first above written.

 

                                         , a                      By:

 

Print Name:

 

Title:

 

Address:

 

 

 

 

STATE OF ) ) ss: COUNTY OF )

The foregoing instrument was acknowledged before me this      day of
            , 201     by                     , as                      of
                             corporation, on behalf of the corporation.
They/he/she are/is personally known to me or produced
                             as identification.

 

_______________________________________________________________ [Notarial Seal]
Notary Public, State of ____________________________________________ Print Name:
 ____________________________________________________
My Commission Expires: __________________________________________

 

B - 2



--------------------------------------------------------------------------------

EXHIBIT A

To Special Warranty Deed

PROPERTY DESCRIPTION

 

B - 3



--------------------------------------------------------------------------------

EXHIBIT C

BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT

 

THE STATE OF                  § § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF
                 §

That concurrently with the execution and delivery hereof,
                            , a                      (“Assignor”), is conveying
to                     , a Delaware limited liability company (“Assignee”), by
Special Warranty Deed (the “Deed”), those certain tracts of land more
particularly described on Exhibit A attached to the Deed and made a part thereof
for all purposes (the “Property”). Unless otherwise defined herein, all
initially capitalized terms shall have the respective meanings ascribed to such
terms in that certain Purchase Agreement dated             , 20     , by and
between Assignor and                      with respect to the conveyance of the
Property.

It is the desire of Assignor hereby to assign, transfer and convey to Assignee,
subject, however, to those certain matters more particularly described on
Exhibit B attached to the Deed thereto and made a part thereof for all purposes
(collectively, the “Permitted Encumbrances”), all Improvements, Personal
Property, and Intangible Property, including, without limitation, those items
more particularly described on Exhibit A attached hereto and made a part hereof
for all purposes (collectively, the “Assigned Properties”); provided, however,
the Assigned Properties shall not be deemed to include, Assignee shall have no
liability under, and Assignor shall remain solely liable and responsible for,
the contracts and other matters set forth on Exhibit B attached hereto and made
a part hereof for all purposes (collectively, the “Non-Assigned Properties”).

NOW, THEREFORE, in consideration of the receipt of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor does hereby BARGAIN, ASSIGN, TRANSFER, SET OVER,
CONVEY and DELIVER to Assignee, its successors, legal representatives and
assigns, subject to the Permitted Encumbrances, all of the Assigned Properties.

TO HAVE AND TO HOLD the Assigned Properties, together with any and all rights
and appurtenance thereto in anywise belonging to Assignor unto Assignee, its
successors and assigns FOREVER, and Assignor does hereby bind itself and its
successors to WARRANT AND FOREVER DEFEND all and singular the Assigned
Properties, subject to the Permitted Encumbrances, unto Assignee, its successors
and assigns, against every person lawfully claiming or to claim the same or any
part thereof by, through or under Assignor, but not otherwise. Assignee, by its
acceptance hereof, hereby assumes all obligations of Assignor arising with
respect to the Assigned Properties from and after the date hereof, but not
otherwise.

 

C - 1



--------------------------------------------------------------------------------

Assignor indemnifies Assignee from any claims applicable to the Assigned
Properties with respect to the period prior to the date hereof. Assignee
indemnifies Assignor from any claims applicable to the Assigned Properties with
respect to the period from and after the date hereof.

IN WITNESS WHEREOF, Assignor has executed this instrument as of (but not
necessarily on this      day of             , 20    .

 

WITNESSES: ASSIGNOR:                                          , a
                    

 

By:

 

Print Name:

 

Print Name:

 

Title:

 

 

Print Name:

 

ASSIGNEE:                                          , a                     

 

By:

 

Print Name:

 

Print Name:

 

Title:

 

 

Print Name:

 

 

C - 2



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THE STATE OF                  § § KNOW ALL MEN BY THESE PRESENTS: COUNTY
OF                  §

THAT,                             , a                      limited partnership
(“Assignor”) hereby transfers, assigns and sets over unto
                                        , a Delaware limited liability company
(“Assignee”), any and all leases (the “Leases”) with tenants demising space in
the premises (the “Premises”) described in Exhibit A attached hereto and made a
part hereof for all purposes, and the Leases, together with all amendments
thereto and modifications thereof, are more particularly described on the rent
roll attached hereto as Exhibit B and made a part hereof for all purposes.

TO HAVE AND TO HOLD the Leases, together with any and all security deposits,
prepaid rents, rights and appurtenances thereto in anywise belonging to Assignor
unto Assignee, its successors, legal representatives and assigns FOREVER, and
Assignor does hereby bind itself and its successors and assigns to WARRANT AND
FOREVER DEFEND all and singular the ownership of the landlord’s interest in the
Leases unto Assignee, its successors, and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through or under Assignor, but not otherwise.

Assignor indemnifies and agrees to hold Assignee harmless from and against any
loss, cost, damage or expense incurred by Assignee and arising from or in
connection with any liabilities or obligations of the landlord under the Leases
(including specifically, without limitation, the liabilities and obligations of
the landlord under the Leases with respect to security deposits) attributable to
the period prior to the date hereof and Assignor shall be solely liable for such
liabilities and obligations.

Assignee, by its acceptance hereof, agrees to assume and indemnify and hold
Assignor harmless from and against all liabilities and obligations of the
landlord under the Leases (including specifically, without limitation, the
liabilities and obligations of the landlord under the Leases with respect to
security deposits, the receipt of which Assignee acknowledges was made by credit
to Assignee to the extent shown on the closing statement for Assignee’s
acquisition of the Premises) to the extent same arise or are otherwise
attributable to the period from and after the date hereof, but not otherwise;
provided, however, (a) Assignee shall have no liability to indemnify and hold
Assignor harmless from and against any liability or obligation arising under the
Leases prior to the date hereof even though same may be subject to a claim
brought after the date hereof; and (b) Assignee shall have no liability for the
payment of any tenant finish costs or leasing commissions attributable to any of
the Leases (including any commissions payable in

 

D - 1



--------------------------------------------------------------------------------

connection with any renewal or expansion thereof) except as and to the extent
expressly set forth on Exhibit C attached hereto and made a part hereof for all
purposes, but not otherwise.

IN WITNESS WHEREOF, Assignor has executed this instrument as of (but not
necessarily on) this      day of             , 20     .

 

WITNESSES: ASSIGNOR:                                          , a
                    

 

By:

 

Print Name:

 

Print Name:

 

Title:

 

 

Print Name:

 

ASSIGNEE:                                          , a                     

 

By:

 

Print Name:

 

Print Name:

 

Title:

 

 

Print Name:

 

 

D - 2



--------------------------------------------------------------------------------

EXHIBIT E

FIRPTA AFFIDAVIT

 

THE STATE OF                  § § KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF                      §

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform                      (“Transferee”) that withholding of tax is not
required upon the disposition of a U.S. real property interest by
                     “Transferor”), Transferor hereby certifies the following:

 

  1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

  2. Transferor’s U.S. employer identification number is:                     ;

 

  3. Transferor is not a “disregarded entity” as defined in IRS Regulation
1.1445-2(b)(iii); and

 

  4. Transferor’s office address is                     .

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document.

EXECUTED as of (but not necessarily on) this      day of             , 20    .

 

TRANSFEROR:                                     , a                     

 

By:

 

Name:

 

Title:

 

 

E - 1



--------------------------------------------------------------------------------

SWORN TO AND SUBSCRIBED BEFORE ME this      day of              , 20    .

 

_______________________________________________________________ [Notarial Seal]
Notary Public, State of ____________________________________________ Print Name:
 ____________________________________________________
My Commission Expires: __________________________________________

 

E - 2



--------------------------------------------------------------------------------

EXHIBIT F

TENANT ESTOPPEL CERTIFICATE

 

 

 

 

Attention:

 

 

  Re: Lease dated                     , between                      or its
predecessor in interest (“Landlord”) and                      (“Tenant”) for
Suite                      (the “Premises”) located at                     
                     (the “Property”)

Ladies and Gentlemen:

The undersigned, the Tenant under the referenced Lease, hereby certifies and
confirms to and agrees with                                          ,
                                          [IF KNOWN, INSERT NAME OF ULTIMATE
PURCHASING ENTITY], and their successors and assigns (collectively,
“Purchaser”), any lender of Purchaser, and such lender’s successors and assigns
(collectively, “Lenders”) and Landlord as follows:

1. A true, correct and complete copy of the lease Tenant has entered into and
all amendments to the lease and all other agreements modifying or supplementing
the lease are attached hereto as Exhibit 1 and incorporated herein by reference
(collectively, the “Lease”). The Lease is the sole agreement between Landlord
and Tenant relating in any way to the Premises and the Property, and there are
no other agreements, oral or written, between Landlord and Tenant relating to
the Premises or the Property.

2. The term of the Lease commenced on             ,         , and shall expire
on             ,         . Tenant has no right to terminate the Lease prior to
its stated expiration other than as specifically set forth in the Lease with
respect to casualty and condemnation.

3. The current fixed monthly rent under the Lease is $        , and Tenant has
paid rent under the Lease through and including             , 200  . The Lease
provides for Tenant to pay all operating expenses, real estate taxes, insurance
premiums, and all costs of utilities for the Premises. [MAY NEED MODIFICATION IF
TENANT PAYS UTILITIES DIRECTLY.].

4. The amount of the security deposit being held by Landlord is $        .

5. The number of rentable [LEASEABLE] square feet included with the Premises is
approximately                     .

 

F - 1



--------------------------------------------------------------------------------

6. No monetary obligations of Tenant under the Lease, including, without
limitation, rent have been prepaid, except as follows:                     
                                         .

7. The Landlord has fulfilled all of its obligations under the Lease to date,
including without limitation (i) completion of the improvements and the space
required to be completed by Landlord to date according to the Lease in
accordance with the plans and specifications therefore approved by Tenant and
(ii) all Tenant finish and other construction costs or allowances payable by
Landlord have been paid and no such costs are payable hereafter under the Lease.
As of the date of this certificate, Tenant has no knowledge of any violations of
any exclusive use, co-tenancy, parking ratio or similar restrictions set forth
in the Lease.

8. There are no existing defenses which Tenant has against enforcement of the
Lease by Landlord. Tenant has not advanced any funds by or on behalf of
Landlord, and Tenant is not entitled to any credit, offset or reduction in rent.
There exists no default under the Lease. Tenant has not given Landlord notice of
its intention to vacate the Premises prior to the end of the term of the Lease
and no controversy or dispute exists between Landlord and Tenant. Tenant’s
interest under the Lease has not been assigned, by operation of law or
otherwise, and no sublease, concession agreement or license covering the
Premises or any portion thereof has been entered into by Tenant, except as
follows:                                          .

9. Tenant is actually using the Premises for the following purposes:
                                         .

10. Landlord has not granted to Tenant any free rent periods or tenant
improvement contributions under the Lease, and Landlord is not reimbursing
Tenant or paying Tenant’s rent obligations under any other lease, except:
                                         .

11. Tenant has no options to expand, or extend the term of the Lease, or an
option or preferred right or right of first refusal to purchase any portion of
the Property except:                                          .

12. There are no actions, whether voluntary or otherwise, pending against Tenant
under the bankruptcy laws of the United States or any state thereof.

13. The person executing this estoppel certificate on behalf of Tenant hereby
certifies that he/she has knowledge of the matters stated herein and has the
authority to execute this estoppel certificate on behalf of Tenant.

14. Tenant acknowledges that, if Purchaser or its assigns acquire the Premises,
the landlord’s interest in the Lease will be assigned to Lenders, as security
for a mortgage loan to be made by Lenders, encumbering the Premises, and
confirms that said assignment does not constitute a default under the Lease.
Tenant hereby agrees that the subordination and attornment provisions of the
Lease shall apply for the benefit of Lenders, and their respective successors
and assigns, with respect to any mortgage loan, and all extensions, renewals,
increases and modifications thereof.

 

F - 2



--------------------------------------------------------------------------------

The undersigned understands that Purchaser or its assigns is acquiring the
Premises and Lenders, will make a mortgage loan secured by the Premises, each in
reliance upon the certifications and agreements set forth herein, and agrees
that Purchaser, Lenders, and their respective successors and assigns may rely
upon the certifications and agreements for that purpose. The undersigned agrees
that Lenders, may assign this estoppel and any of Lender’s rights hereunder to
any assignee of Lender’s note and mortgage or to any purchaser of the Premises
at a foreclosure sale or to any purchaser of the Premises from such Lender.

IN WITNESS WHEREOF, the undersigned Tenant has executed and delivered this
Estoppel Certificate as of the      day of             , 201  .

 

 

By:

 

Print Name:    

 

Title:

 

 

F - 3



--------------------------------------------------------------------------------

EXHIBIT G

TENANT NOTIFICATION LETTER

            , 20            

[Name and Address of Tenant]

 

  Re:                     

Dear Tenant:

Please be advised that:

1.                      (“Purchaser”) has purchased the captioned property (the
“Property”) from                      (“Seller”).

2. In connection with such purchase, Seller has transferred your security
deposit in the amount of $         (the “Security Deposit”) to Purchaser.
Purchaser specifically acknowledges the receipt of and sole responsibility for
the return of the Security Deposit.

3. All rental and other payments that become due subsequent to the date hereof
should be payable to Purchaser and should be delivered to the following address:

 

c/o

 

 

 

Attention:

 

4. Copies of any notices to landlord under your lease should be delivered to the
following address:

 

 

 

 

Attention:

 

[Signature page follows.]

 

G - 1



--------------------------------------------------------------------------------

WITNESSES: PURCHASER:                                          , a
                     By:

 

 

Print Name:

 

Print Name:

 

Title:

 

 

Print Name:

 

SELLER:                                          , a                      By:

 

Print Name:

 

Print Name:

 

Title:

 

Print Name:

 

 

G - 2



--------------------------------------------------------------------------------

EXHIBIT H

DISCLOSURE SCHEDULE

Seller discloses the following items with regards to its representations,
warranties and covenants set forth in Article IX of this Contract.

[TO BE COMPLETED BY SELLER, AS APPROPRIATE]

SELLER AGREES THAT ATTACHMENT OF THIS SCHEDULE TO THIS CONTRACT DOES NOT
INDICATE PURCHASER’S ACCEPTANCE OF THE ABOVE ITEMS NOR MODIFY OR OTHERWISE WAIVE
ANY OF PURCHASER’S RIGHTS UNDER THIS CONTRACT, INCLUDING PURCHASER’S RIGHT, FOR
ANY OR NO REASON, TO TERMINATE THIS CONTRACT DURING THE REVIEW PERIOD.

 

H - 1



--------------------------------------------------------------------------------

EXHIBIT I

DECLARATION ESTOPPEL CERTIFICATE

 

THE STATE OF                      § PRESENTS: § KNOW ALL MEN BY THESE COUNTY OF
                     §

THIS DECLARATION ESTOPPEL CERTIFICATE (this “Certificate”) has been executed
this     day of             , 20    , by                      (“Owner”) and
                                          ARCHITECTURAL CONTROL COMMITTEE (the
“Committee”) to and for the benefit of                              (“Carter”).
Owner and Committee are collectively referred to as “Declarant” and Carter and
its successors and assigns are collectively referred to as “Beneficiary”.

R E C I T A L S:

A. Beneficiary has now or will soon hereafter acquire fee title to that certain
project located at                      (the “Property”). The current Owner of
the Property is                      (“Seller”).

B. Reference is made to that certain [Declaration of Covenants and Restrictions]
dated             ,         , recorded under File No.                     ,
             County,                     , as amended by instruments dated
                    ,             , recorded under                     ,
                    ,             , recorded under                      and
                     and                     ,              under
                     (such instrument, as so amended and assigned, is
hereinafter referred to as the “Declaration”). Unless otherwise defined herein,
all initially capitalized terms have the respective meanings assigned to such
terms in the Declaration.

C. As a condition to Beneficiary’s acquisition of the Property, Beneficiary has
requested and Declarant has agreed to deliver this Certificate with respect to
certain matters covered under the Declaration. Beneficiary would not have agreed
to acquire the Property in the absence of this Certificate.

In consideration of the recitals set forth above, Declarant hereby certifies to
Beneficiary, and otherwise consents and approves, the following:

ARTICLE I

DECLARATION MATTERS

Section 1.01 Declaration. The Declaration is currently in full force and effect
and has not, except as noted above, been modified or otherwise amended. The

 

I - 1



--------------------------------------------------------------------------------

Declaration does not contain any reacquisition or similar options. Seller has
not defaulted under, nor otherwise violated the terms set forth in, the
Declaration. The current members of the Committee are:

 

____________________________________________

____________________________________________

____________________________________________.

Section 1.02 Assessments. All general and special assessments or other payments
due with respect to the Property have been paid in full and no amounts are
currently due and owing. No default assessments have been levied against the
Property nor have any assessment or similar liens been filed against the
Property. The general assessments and the special assessments levied and
expected to be levied under the Declaration for the                      and
                     calendar years in the aggregate and the portion thereof
allocable to the Property are as follows:

 

     Aggregate      Property Share  

General

   $                 -20           $                 -20       

Special

   $                 -20           $                 -20       

Section 1.03 Improvements. Declarant has reviewed and approved all information,
if any, concerning the improvements located upon the Property (collectively, the
Improvements”) which is required to be submitted to Declarant for approval under
the Declaration. All Improvements have been constructed and are otherwise in
full compliance with the Declaration. The current use and operation of the
Property does not violate the Declaration and the Property satisfies (or has
been granted a permitted variance from) all setback, parking, outside storage,
landscaping, signage, screening and other construction requirements set forth in
the Declaration.

Section 1.04 Notice. Effective upon Declarant’s receipt of written notice of
Beneficiary’s acquisition of the Property, (a) Beneficiary will be entitled to
all voting and other benefits under the Declaration with respect to the
Property; and (b) all notices, demands or other written communication delivered
by Declarant under the Declaration or any other instrument applicable thereto,
must be delivered to Beneficiary in the manner set forth therein to the
following address (or such other or further addresses as Beneficiary may
hereafter designate):

 

 

 

 

Attention:  

 

 

I - 2



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

Section 2.01 Authority. All approvals and other actions required to authorize
Declarant’s execution of this Certificate have been received or otherwise taken.

Section 2.02 Reliance. Declarant acknowledges that Beneficiary has the right to
rely and will rely upon this Certificate in connection with Beneficiary’s
acquisition of the Property.

IN WITNESS WHEREOF, this Certificate has been executed as of (but not
necessarily on) the date and year first above written.

 

OWNER:

 

By:

 

Print Name:

 

Title:

 

COMMITTEE:

 

ARCHITECTURAL CONTROL COMMITTEE By:

 

Print Name:

 

Title:

 

 

I - 3



--------------------------------------------------------------------------------

THE STATE OF                  § § COUNTY OF                  §

This instrument was acknowledged before me on this      day of             ,
20    , by                     , a                      of                     ,
as managing partner of                     , a                     , on behalf
of such entity.

 

_______________________________________________________________ [Notarial Seal]
Notary Public, State of ____________________________________________ Print Name:
 ____________________________________________________
My Commission Expires: __________________________________________

 

THE STATE OF                  § § COUNTY OF                  §

This instrument was acknowledged before me on this      day of             ,
20    , by                     , a member of the             Architectural
Control Committee, on behalf of such entity.

 

_______________________________________________________________ [Notarial Seal]
Notary Public, State of ____________________________________________ Print Name:
 ____________________________________________________
My Commission Expires: __________________________________________

 

I - 4



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF REPRESENTATION LETTER

We are providing this letter in connection with your audit of the historical
statement of certain revenues and certain expenses of [            ], located at
[            ] (the “Property”) for the purpose of expressing an opinion as to
whether the historical statement presents fairly, in all material respects,
certain revenues and certain expenses for the year ended December 31, 20[  ] of
the Property on the basis of cash receipts and disbursements, which is a
comprehensive basis of accounting other than accounting principles generally
accepted in the United States of America. We confirm that we are responsible for
the following:

a. The fair presentation in the historical statement of certain revenues and
certain expenses on the basis of cash receipts and disbursements, which is a
comprehensive basis of accounting other than accounting principles generally
accepted in the United States of America.

b. The design and implementation of programs and controls to prevent and detect
fraud.

We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit.

i. The financial statements referred to above are fairly presented on the basis
of cash receipts and disbursements, which is a comprehensive basis of accounting
other than accounting principles generally accepted in the United States of
America.

ii. We have made available to you all financial records and related data.

iii. We have no knowledge of any fraud or suspected fraud affecting the Property
involving (1) management, (2) employees or (3) others where the fraud could have
a material effect on the financial statements.

iv. We have no knowledge of any allegations of fraud or suspected fraud
affecting the Property received in communications from employees, former
employees, analysts, regulators, short sellers, or others.

v. There are no unasserted claims or assessments that legal counsel has advised
us are probable of assertion and must be disclosed in accordance with Statement
of Financial Accounting Standards No. 5, Accounting for Contingencies.

vi. Related-party transactions have been appropriately identified, properly
recorded, and disclosed in the financial statements.

vii. No events have occurred subsequent to December 31, 20[    ] that require
consideration as adjustments to or disclosures in the financial statements.

 

 

 

(CEO Signature and Title) (CFO Signature and Title)

 

J - 1



--------------------------------------------------------------------------------

EXHIBIT K

PLANS AND SPECIFICATIONS

 

K - 1



--------------------------------------------------------------------------------

EXHIBIT L

OPERATING TENANT LEASE

The Lease Agreement shall contain the following minimum terms: [Internal note:
Please confirm.]

 

1) Landlord shall be Seller.

 

2) Tenant shall be                             .

 

3) The term shall be for a minimum of twenty (20) years.

 

4) The Lease shall provide for 1 renewal of 5 years.

 

5) The Lease shall provide for annual rent escalations of the greater of (i) the
consumer price index, or (ii) two percent (2.00%).

 

6) The Lease shall provide that Tenant be responsible for all expenses of the
property, including, but not limited to, all operating expenses, real estate
taxes, insurance, roof and structural maintenance and all other expenses related
to the building.

 

7) The Lease shall include all other terms which may be mutually agreed upon
between Lender, Landlord and Tenant.

 

8) The Base Rent for Year 1 of the Lease will be based on an Eleven and One
Quarter Percent (11.25%) return on final project cost (currently estimated to be
$        ).

 

9) The Guarantor shall be Post Acute Medical LLC.

 

L - 1



--------------------------------------------------------------------------------

EXHIBIT M

MEMORANDUM OF PURCHASE CONTRACT

This instrument was prepared by

and should be return to:

Stephen L. Kussner, Esquire

GrayRobinson

P.O. Box 3324

Tampa, Florida 33602

813.273.5000

MEMORANDUM OF AGREEMENT

This Memorandum of Agreement is made this      day of                 , 201  
(the “Memorandum”) by and between                     , a                     ,
whose address is                                           (herein referred to
as “Seller” or “Borrower”) and Carter Validus Properties, LLC, a Delaware
limited liability company whose address is 4211 W. Boy Scout Boulevard, Suite
500, Tampa, Florida 33607 (“Buyer”).

KNOW ALL MEN BY THESE PRESENTS THAT:

 

  1. Seller is currently the owner of that certain real property located in
Webster, Texas (the “Property”), more particularly described on Exhibit “A”
attached hereto and incorporated herein by reference which Seller is conveying
to Buyer pursuant to that certain Purchase Agreement by and between Seller and
Purchaser dated effective             , 2013 (the “Contract”).

 

  2. A copy of the provisions set forth in the Contract may be obtained from
Purchaser, from the address set forth in this Memorandum.

 

  3. Any person who acquires an ownership interest in any portion of the
Property acquires it with notice of, and subject to, the terms, conditions and
limitations imposed by the Contract.

 

  4.

This Memorandum of Agreement is made in short form for the purpose of placing of
record a notice of the existence of said Contract. All of the terms, conditions,
provisions and covenants of the Contract are incorporated in this Memorandum by
reference as though written out at length herein. In the event of any
inconsistency between the provisions of this Memorandum and those of the
Contract, the provisions of the Contract shall control. Copies of the Contract
are held by Seller and Purchaser at their respective addresses first set forth
above. All persons should review the entire Contract in order to understand all
of the

 

M - 1



--------------------------------------------------------------------------------

  terms and conditions of the Contract. All capitalized terms not defined in the
Memorandum of Agreement shall have the same meanings as those set forth in the
Contract, as applicable.

 

  5. Upon execution and recordation of a termination of this Memorandum, the
entire Property shall be released from the encumbrances and commitments of the
Contract. For this purpose such a certificate executed by Purchaser shall bind
all parties.

 

  6. This Memorandum may not be amended, modified, or terminated without the
execution by all parties to this Memorandum.

[Signature page follows.]

 

M - 2



--------------------------------------------------------------------------------

Witnesses: SELLER:                                          , a
                    

 

Print Name:

 

By:

 

 

Name:

 

Print Name:

 

Title:

 

 

STATE OF              ) ) ss COUNTY OF                  )

The foregoing instrument was acknowledged before me on             , 2013, by
                    , the                      of                     , a
                    , on behalf of such limited partnership.

 

Witness my hand and official seal.

 

Notary Public

 

Printed Name of Notary:

 

My commission expires:

 

 

M - 3



--------------------------------------------------------------------------------

Witnesses: PURCHASER: CARTER VALIDUS PROPERTIES, LLC, a Delaware limited
liability company

 

Print Name:

     

By:

 

 

Print Name:

 

Print Name:

     

Title:

 

 

STATE OF ) ) ss COUNTY OF )

The foregoing instrument was acknowledged before me on             , 2013, by
                    , the                     of Carter Validus Properties, LLC,
a Delaware limited liability company, on behalf of such limited partnership.

 

Witness my hand and official seal.

 

Notary Public

 

Printed Name of Notary:

 

My commission expires:

 

 

M - 4



--------------------------------------------------------------------------------

EXHIBIT “A”

INSERT LEGAL

 

M - 5



--------------------------------------------------------------------------------

EXHIBIT N

SUBORDINATION NON-DISTURBANCE AND ATTORNMENT AGREEMENT

After Recording Return to:

 

   

 

 

 

 

 

 

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

Grantor #1 (Landlord):

   Grantor #2 (Tenant):    Grantee (Lender):    Abbreviated Legal Description:
      Official Legal Description on Exhibit A Assessor’s Tax Parcel ID #   

Reference No.

   N/A

 

N - 1



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of the      day of             , 20      by and between:

 

 

 

 

 

 

(“Lender”), and

 

 

having an address at

 

 

 

 

(“Tenant”).

RECITALS:

A. Tenant is the holder of a leasehold estate in a portion of those certain
premises located in the City of                     , County of
                    , State of                     , and more particularly
described on Exhibit “A” attached hereto and made a part hereof (the “Property”)
under and pursuant to the provisions of a certain lease dated
                    , between                     , a                     , as
landlord (“Landlord”), and             , as tenant (the “Lease”); and

B. Landlord is the owner in fee simple of the Property and the landlord under
the Lease (“Landlord”); and

C. Lender is the agent for lenders which have made a loan or are about to make a
loan to Carter Validus Operating Partnership LP, a Delaware limited partnership,
as borrower (“Borrower”) evidenced or to be evidenced by one or more promissory
notes made by Borrower to the order of such lenders (as amended, restated,
replaced, consolidated, supplemented or otherwise modified from time to time,
collectively, the “Note”) and secured or to be secured by that certain
Mortgage/Deed to Secure Debt/Deed of Trust and Security Agreement (as the same
may be modified, amended or restated from time to time, the “Security
Instrument”) and that certain Assignment of Leases and Rents (as the same may be
modified, amended or restated from time to time, the “Assignment of Rents”)
granted by Landlord to or for the benefit of Lender and encumbering the
Property; and

D. Tenant has agreed to subordinate the Lease to the Security Instrument and to
the lien thereof and Lender has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter set forth.

AGREEMENT:

For good and valuable consideration, Tenant and Lender agree as follows:

1. SUBORDINATION. The Lease and all of the terms, covenants and provisions
thereof and all rights, remedies and options of Tenant thereunder are and shall
at all times continue to be subject

 

N - 2



--------------------------------------------------------------------------------

and subordinate in all respects to the terms, covenants and provisions of the
Security Instrument and to the lien thereof, including without limitation, all
renewals, increases, modifications, spreaders, consolidations, replacements and
extensions thereof and to all sums secured thereby and advances made thereunder
with the same force and effect as if the Security Instrument had been executed,
delivered and recorded prior to the execution and delivery of the Lease.

2. NON-DISTURBANCE. If any action or proceeding is commenced by Lender for the
foreclosure of the Security Instrument or the sale of the Property, Tenant shall
not be named as a party therein unless such joinder shall be required by law,
provided, however, such joinder shall not result in the termination of the Lease
or disturb the Tenant’s possession or use of the premises demised thereunder,
and the sale of the Property in any such action or proceeding and the exercise
by Lender of any of its other rights under the Note or the Security Instrument
shall be made subject to all rights of Tenant under the Lease, provided that at
the time of the commencement of any such action or proceeding or at the time of
any such sale or exercise of any such other rights Tenant shall not be in
default under any of the terms, covenants or conditions of the Lease or of this
Agreement on Tenant’s part to be observed or performed beyond any applicable
notice or grace period.

3. ATTORNMENT. If Lender or any other subsequent purchaser of the Property shall
become the owner of the Property by reason of the foreclosure of the Security
Instrument or the acceptance of a deed or assignment in lieu of foreclosure or
by reason of any other enforcement of the Security Instrument (Lender or such
other purchaser being hereinafter referred as “Purchaser”), and the conditions
set forth in Section 2 above have been met at the time Purchaser becomes owner
of the Property, the Lease shall not be terminated or affected thereby but shall
continue in full force and effect as a direct lease between Purchaser and Tenant
upon all of the terms, covenants and conditions set forth in the Lease and in
that event, Tenant agrees to attorn to Purchaser and Purchaser by virtue of such
acquisition of the Property shall be deemed to have agreed to accept such
attornment, whereupon, subject to the observance and performance by Tenant of
all the terms, covenants and conditions of the Lease on the part of Tenant to be
observed and performed, Purchaser shall recognize the leasehold estate of Tenant
under all of the terms, covenants and conditions of the Lease for the remaining
balance of the term with the same force and effect as if Purchaser were the
lessor under the Lease subject to the terms of Section 4 of this Agreement;
provided, however, that Purchaser shall not be:

liable for any past act, omission, neglect, default or breach of representation
or warranty of any prior landlord (any such prior landlord, including Landlord
and any successor landlord, being hereinafter referred to as a “Prior
Landlord”), provided that so long as Purchaser has received written notice and a
reasonable opportunity to cure, the foregoing shall not limit Purchaser’s
obligations under the Lease to correct any conditions that (i) existed as of the
date Purchaser became the owner of the Property, and (ii) violate Purchaser’s
obligations under the Lease; provided further, however, that the foregoing shall
not obligate Purchaser for any damages arising from such past act, omission,
neglect, default or breach of representation or warranty of any Prior Landlord;

subject to any offsets, defenses, abatements or counterclaims which shall have
accrued in favor of Tenant against any Prior Landlord prior to the date upon
which Purchaser shall become the owner of the Property;

liable for the return of rental security deposits, if any, paid by Tenant to any
Prior Landlord in accordance with the Lease unless such sums are actually
received by Purchaser;

bound by any obligation which may appear in the Lease to perform any improvement
work to the Property;

bound by any obligation which may appear in the Lease to pay any sum of money to
Tenant;

 

N - 3



--------------------------------------------------------------------------------

bound by any payment of rents, additional rents or other sums which Tenant may
have paid more than one (1) month in advance to any Prior Landlord unless
(i) such sums are actually received by Purchaser or (ii) such prepayment shall
have been expressly approved of by Purchaser;

bound by any agreement terminating or amending or modifying the rent, term,
commencement date or other material term of the Lease, or any voluntary
surrender of the premises demised under the Lease, made without Lender’s or
Purchaser’s prior written consent, which consent will not be unreasonably
withheld, conditioned or delayed, prior to the time Purchaser succeeded to
Landlord’s interest; or

responsible for the making of repairs in or to the Property in the case of
damage or destruction to the Property or any part thereof due to fire or other
casualty or by reason of condemnation unless Purchaser is obligated under the
Lease to make such repairs and Purchaser receives insurance proceeds or
condemnation awards sufficient to finance the completion of such repairs.

In the event that any liability of Purchaser does arise pursuant to this
Agreement, such liability shall be limited and restricted to Purchaser’s
interest in the Property and shall in no event exceed such interest.

4. NOTICE TO TENANT. After notice is given to Tenant by Lender that an Event of
Default (as defined in the Security Instrument) exists under the Security
Instrument and that the rentals under the Lease should be paid to Lender
pursuant to the terms of the Assignment of Rents, Tenant shall thereafter pay to
Lender or as directed by the Lender, all rentals and all other monies due or to
become due to Landlord under the Lease and Landlord hereby expressly authorizes
Tenant to make such payments to Lender and hereby releases and discharges Tenant
from any liability to Landlord on account of any such payments. Tenant shall
have the right to rely on the Lender’s notice and any payments made to Lender
shall be fully credited to Tenant’s obligations under the Lease.

5. NOTICE TO LENDER AND RIGHT TO CURE. Tenant agrees to simultaneously notify
Lender by certified mail, return receipt requested, with postage prepaid, of any
default on the part of Landlord under the Lease which would entitle Tenant to
cancel or terminate the Lease or abate or reduce the rent payable thereunder,
and Tenant further agrees that, notwithstanding any provisions of the Lease, no
cancellation or termination of the Lease and no abatement or reduction of the
rent payable thereunder shall be effective unless Lender has received notice of
the same and has failed within forty-five (45) days after both Lender’s receipt
of said notice and the time when Lender shall have become entitled under the
Security Instrument (as hereinafter defined) to remedy the same, to commence to
cure the default which gave rise to the cancellation or termination of the Lease
or abatement or reduction of the rent payable thereunder and thereafter
diligently prosecutes such cure to completion, provided that in the event Lender
cannot commence such cure without possession of the Property, no cancellation or
termination of the Lease and no abatement or reduction of the rent payable
thereunder shall be effective if Lender commences judicial or non-judicial
proceedings to obtain possession within such period and thereafter diligently
prosecutes such efforts and cure to completion. In addition, if such default is
not susceptible of cure by Lender and Lender obtains possession of the Property,
such default shall be waived. Notwithstanding the foregoing, Lender shall have
no obligation to cure any default by Landlord except as provided in Section 3 in
the event Lender shall become the owner of the Property by reason of the
foreclosure of the Security Instrument or the acceptance of a deed or assignment
in lieu of foreclosure or by reason of any other enforcement of the Security
Instrument.

6. NOTICES. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if

 

N - 4



--------------------------------------------------------------------------------

by Federal Express or other reliable overnight courier service, on the next
Business Day after delivered to such courier service or (d) if by telecopier on
the day of transmission so long as copy is sent on the same day by overnight
courier as set forth below:

 

If to Tenant:

 

 

 

Attention:

 

With a copy to:

 

 

 

Attention:

 

If to Lender:

 

 

 

 

 

With a copy to:

 

 

 

 

 

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 6, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state where the Property is located. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

7. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of Lender, Tenant and Purchaser and their respective successors and
assigns.

8. GOVERNING LAW. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State of                      and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State of                     .

9. MISCELLANEOUS. This Agreement may not be modified in any manner or terminated
except by an instrument in writing executed by the parties hereto. If any term,
covenant or condition of this Agreement is held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

N - 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER:

 

                                          , a                      By:

 

Name:

 

Its:

 

 

STATE OF ) ) COUNTY OF )

On             , 2013, before me,                                          ,
Notary Public, personally appeared                                         ,
personally known to me to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity as                      of                     , a
                    , as Agent, and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

WITNESS my hand and official seal.

 

 

  10. Notary Public   11. My commission expires:    

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

N - 6



--------------------------------------------------------------------------------

TENANT:

 

a

 

By:

 

Name:

 

Its:

 

 

STATE OF ) ) COUNTY OF )

On             , 2013, before me,                                          ,
Notary Public, personally appeared                                         ,
personally known to me to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity as                      of                     , a
                     and that by his/her/their signature(s) on the instrument
the person(s), or the entity upon behalf of which the person(s) acted, executed
the instrument.

WITNESS my hand and official seal.

 

 

  12. Notary Public   13. My commission expires:    

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

N - 7



--------------------------------------------------------------------------------

The undersigned hereby joins in the execution of this Agreement in order to
evidence its acceptance of, and agreement to, the provisions of Section 4
hereof.

 

LANDLORD:                                          ,

a                     

By:

 

Name:

 

Its:

 

 

STATE OF

  )      )   

COUNTY OF

  )   

On             , 20    , before me,                                          ,
Notary Public, personally appeared                                         ,
personally known to me to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity as                      of                     , a
                    , and that by his/her/their signature(s) on the instrument
the person(s), or the entity upon behalf of which the person(s) acted, executed
the instrument.

WITNESS my hand and official seal.

Notary Public

My commission expires:    

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

N - 8



--------------------------------------------------------------------------------

Exhibit “A”

Legal Description

 

N - 9